Exhibit 10.39

AMENDED AND RESTATED

MEMORANDUM OF ASSOCIATION

OF

SOGOU INC.



--------------------------------------------------------------------------------

THE COMPANIES LAW (REVISED)

EXEMPT COMPANY LIMITED BY SHARES

AMENDED AND RESTATED

MEMORANDUM OF ASSOCIATION

OF

SOGOU INC.

 

1.

The name of the company is SOGOU INC. (the “Company”).

 

2.

The Registered office of the Company shall be at the offices of Offshore
Incorporations (Cayman) Limited, Scotia Centre, 4th Floor, P.O. Box 2804, George
Town, Grand Cayman KY1-1112, Cayman Islands.

 

3.

Subject to the following provisions of this Amended and Restated Memorandum of
Association (as from time to time amended, this “Memorandum”), the objects for
which the Company is established are unrestricted and shall include, but without
limitation:

 

  (a)

To carry on the business of an investment company and to act as promoters and
entrepreneurs and to carry on business as financiers, capitalists,
concessionaires, merchants, brokers, traders, dealers, agents, importers and
exporters and to undertake and carry on and execute all kinds of investment,
financial, commercial, mercantile, trading and other operations.

 

  (b)

To carry on whether as principals, agents or otherwise howsoever the business of
realtors, developers, consultants, estate agents or managers, builders,
contractors, engineers, manufacturers, dealers in or vendors of all types of
property including services.

  (c)

To exercise and enforce all rights and powers conferred by or incidental to the
ownership of any shares, stock, obligations or other securities including
without prejudice to the generality of the foregoing all such powers of veto or
control as may be conferred by virtue of the holding by the Company of some
special proportion of the issued or nominal amount thereof, to provide
managerial and other executive, supervisory and consultant services for or in
relation to any company in which the Company is interested upon such terms as
may be thought fit.

 

  (d)

To purchase or otherwise acquire, to sell, exchange, surrender, lease, mortgage,
charge, convert, turn to account, dispose of and deal with real and personal
property and rights of all kinds and, in particular, mortgages, debentures,
produce, concessions, options, contracts, patents, annuities, licenses, stocks,
shares, bonds, policies, book debts, business concerns, undertakings, claims,
privileges and choses in action of all kinds.

 

  (e)

To subscribe for, conditionally or unconditionally, to underwrite, issue on
commission or otherwise, take, hold, deal in and convert stocks, shares and
securities of all kinds and to enter into partnership or into any arrangement
for sharing profits, reciprocal concessions or cooperation with any person or
company and to promote and aid in promoting, to constitute, form or organize any
company, syndicate or partnership of any kind, for the purpose of acquiring and
undertaking any property and liabilities of the Company or of advancing,
directly or indirectly, the objects of the Company or for any other purpose
which the Company may think expedient.

 

  (f)

To stand surety for or to guarantee, support or secure the performance of all or
any of the obligations of any person, firm or company whether or not related or
affiliated to the Company in any manner and whether by personal covenant or by
mortgage, charge or lien upon the whole or any part of the undertaking, property
and assets of the Company, both present and future, including its uncalled
capital or by any such method and whether or not the Company shall receive
valuable consideration thereof.



--------------------------------------------------------------------------------

  (g)

To engage in or carry on any other lawful trade, business or enterprise which
may at any time appear to the Directors of the Company capable of being
conveniently carried on in conjunction with any of the aforementioned businesses
or activities or which may appear to the Directors or the Company likely to be
profitable to the Company.

In the interpretation of this Memorandum in general and of this paragraph 3 in
particular, no object, business or power specified or mentioned shall be limited
or restricted by reference to or inference from any other object, business or
power, or the name of the Company, or by the juxtaposition of two or more
objects, businesses or powers and that, in the event of any ambiguity in this
paragraph 3 or elsewhere in this Memorandum, the same shall be resolved by such
interpretation and construction as will widen and enlarge and not restrict the
objects, businesses and powers of and exercisable by the Company.

 

4.

Subject to the following provisions of this Memorandum, the Company shall have
and be capable of exercising all the functions of a natural person of full
capacity irrespective of any question of corporate benefit, as provided by
Section 27(2) of The Companies Law (Revised).

 

5.

Nothing in this Memorandum shall permit the Company to carry on a business for
which a license is required under the laws of the Cayman Islands unless duly
licensed.

 

6.

The Company shall not trade in the Cayman Islands with any person, firm or
corporation except in furtherance of the business of the Company carried on
outside the Cayman Islands; provided that nothing in this clause shall be
construed as to prevent the Company effecting and concluding contracts in the
Cayman Islands, and exercising in the Cayman Islands all of its powers necessary
for the carrying on of its business outside the Cayman Islands.

 

7.

The liability of each member is limited to the amount from time to time unpaid
on such member’s shares.

 

8.

The authorized share capital of the Company is US$316,800 made up of 316,800,000
shares divided into:

 

  (a)

240,000,000 ordinary shares with a par value of US$0.001 each “Ordinary Share”;
and

 

  (b)

76,800,000 preferred shares with a par value of US$0.001 each “Preferred Share”,
all of which are designated “Series A Preferred Shares”.

with power for the Company insofar as is permitted by law to redeem or purchase
any of its shares and to increase or reduce the share capital and to issue any
part of its capital, whether original, redeemed or increased with or without any
preference, priority or special privilege or subject to any postponement of
rights or to any conditions or restrictions and so that, unless the conditions
of issue otherwise expressly declare, every issue of shares whether stated to be
preference or otherwise shall be subject to the powers hereinbefore contained.



--------------------------------------------------------------------------------

9.

The Company may exercise the power contained in The Companies Law (Revised) to
deregister in the Cayman Islands and be registered by way of continuation in
another jurisdiction.

10. The shares of the Company shall have the following rights and restrictions:

 

  (A)

Rights, Preferences and Restrictions of the Series A Preferred Shares. The
rights, preferences and restrictions granted to and imposed on the Series A
Preferred Shares are as set forth below in this paragraph 10(A); provided, that
for purpose of this Memorandum, the following terms shall have the meanings set
forth below:

“Group Companies” means, collectively, the Company, Sogou (BVI) Limited, a
company duly incorporated and existing under the laws of British Virgin Islands,
Sogou Hong Kong Limited, a company duly incorporated and existing under the laws
of the Hong Kong Special Administrative Region, Beijing Sogou Technology
Development Co., Ltd. (北京搜狗科技发展有限公司), a limited liability company duly organized
and existing under the laws of the People’s Republic of China, Sogou
Information, together with each Subsidiary of the aforementioned entities, and
each Person (other than a natural person) that is, directly or indirectly,
Controlled by any of the foregoing, including but not limited to each joint
venture in which any of the foregoing holds more than fifty percent (50%) of the
voting power.

“Control” of a given Person means the power or authority, whether exercised or
not, to direct the business, management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; provided, that such power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
more than fifty percent (50%) of the votes entitled to be cast at a meeting of
the members or shareholders of such Person or power to control the composition
of a majority of the board of directors of such Person. The terms “Controlled”
and “Controlling” have meanings correlative to the foregoing.

“Majority Holder” means any Person that is (i) a direct or indirect holder of a
majority of the beneficial interests of the Company and (ii) able to consolidate
the financial statements of the Company with such Person’s financial statements
under generally accepted accounting principles in the United States.

“Person” means any individual, corporation, partnership, limited partnership,
proprietorship, association, limited liability company, firm, trust, estate or
other enterprise or entity.

“Requisite Approval” means the approval of the board of directors or equivalent
managing body of all Majority Holders.

“Sogou Information” means Beijing Sogou Information Service Co., Ltd.
(北京搜狗科信息服务有限公司), a limited liability company duly organized and existing under
the laws of the People’s Republic of China, or any successor to such company.

“Subsidiary” means, with respect to any specified Person, any other Person
Controlled by the specified Person, directly or indirectly, whether through
contractual arrangements or through ownership of equity securities, voting power
or registered capital. For the avoidance of the doubt, a “variable interest
entity” controlled by another entity shall be deemed a Subsidiary of that other
entity.



--------------------------------------------------------------------------------

(1) Dividend Rights. From and after the date of the issuance of any Series A
Preferred Shares, dividends at the rate per annum of US$0.0375 per share shall
accrue on such Series A Preferred Shares (subject to appropriate adjustment in
the event of any share dividend, share split, combination or other similar
recapitalization with respect to the Series A Preferred Shares) (the “Accruing
Dividends”). Accruing Dividends shall accrue from day to day, whether or not
declared; provided however, that such Accruing Dividends shall be payable only
as set forth in the following sentence of this paragraph 10(A)(1) or in
paragraph 10(A)(2). The Company shall not declare, pay or set aside any
dividends on the Ordinary Shares of the Company (other than dividends on
Ordinary Shares payable in Ordinary Shares) or, if applicable, any other shares
of capital of the Company (whether in cash, in property, or in any other equity
securities of the Company) unless (in addition to the obtaining of any consents
required elsewhere in this Memorandum) the holders of the Series A Preferred
Shares then outstanding shall first receive, or simultaneously receive, a
dividend on each outstanding Series A Preferred Share in an amount at least
equal to the sum of (i) the amount of the aggregate Accruing Dividends then
accrued on such Series A Preferred Share and not previously paid and (ii) (A) in
the case of a dividend on Ordinary Shares or any class or series that is
convertible into Ordinary Shares, that dividend per Series A Preferred Share as
would equal the product of (1) the dividend payable on each share of such class
or series determined, if applicable, as if all shares of such class or series
had been converted into Ordinary Shares and (2) the number of Ordinary Shares
issuable upon conversion of a Series A Preferred Share, in each case calculated
on the record date for determination of holders entitled to receive such
dividend or (B) in the case of a dividend on any class or series that is not
convertible into Ordinary Shares, at a rate per Series A Preferred Share
determined by (1) dividing the amount of the dividend payable on each share of
such class or series of share capital by the original issuance price of such
class or series of share capital (subject to appropriate adjustment in the event
of any share dividend, share split, combination or other similar
recapitalization with respect to such class or series) and (2) multiplying such
fraction by an amount equal to the Series A Original Issue Price (as defined
below); provided that, if the Company declares, pays or sets aside, on the same
date, a dividend on shares of more than one class or series of share capital of
the Company, the dividend payable to the holders of Series A Preferred Shares
pursuant to this paragraph 10(A)(1) shall be calculated based upon the dividend
on the class or series of share capital that would result in the highest Series
A Preferred Share dividend. The “Series A Original Issue Price” shall mean
US$0.625 per share, subject to appropriate adjustment in the event of any share
dividend, share split, combination or other similar recapitalization with
respect to the Series A Preferred Shares.

(2) Liquidation Rights.

(a) Payments to Holders of Series A Preferred Shares. In the event of any
Liquidation Event (as defined below), the holders of Series A Preferred Shares
then outstanding shall be entitled to be paid out of the assets of the Company
available for distribution to its members before any payment is made to the
holders of Ordinary Shares by reason of their ownership thereof, an amount per
share equal to the greater of (i) the Series A Original Issue Price multiplied
by one-point-three (1.3), plus any Accruing Dividends accrued but unpaid
thereon, whether or not declared, together with any other dividends declared but
unpaid thereon or (ii) such amount per share as would have been payable had all
Series A Preferred Shares been converted into Ordinary Shares pursuant to
paragraph 10(A)(4) immediately prior to such Liquidation Event and the assets of
the Company available for distribution to its members are distributed to its
members ratably on the basis of the number of Ordinary Shares that each member
holds. If upon any such Liquidation Event, the assets of the Company available
for distribution to its members are insufficient to pay the holders of Series A
Preferred Shares the full amount to which they are entitled under this paragraph
10(A)(2)(a), the holders of Series A Preferred Shares shall share ratably in any
distribution of the assets available for distribution in proportion to the
respective amounts which would otherwise be payable in respect of the shares
held by them upon such distribution if all amounts payable on or with respect to
such shares were paid in full.



--------------------------------------------------------------------------------

(b) Payments to Holders of Ordinary Shares. In the event of any Liquidation
Event, after the payment of all preferential amounts required to be paid to the
holders of Series A Preferred Shares, the remaining assets of the Company
available for distribution to its members shall be distributed among the holders
of Ordinary Shares, pro rata based on the number of shares held by each such
holder; provided, however, for purposes of this paragraph 10(A)(2)(b), in the
case of a Liquidation Event described in paragraphs 10(A)(2)(c)(i)(B),
10(A)(2)(c)(i)(C) and 10(A)(2)(c)(i)(D) of the definition of Liquidation Event,
“the remaining assets of the Company available for distribution” will refer only
to those assets available from such Liquidation Event, unless the Board and, to
the extent required hereunder or by the law of the Caymans Islands, the
Company’s shareholder, have affirmatively determined that the Company should be
liquidated completely.

(c) Reorganization or Merger.

(i) For purposes of this paragraph 10(A), each of the following events shall be
considered a “Liquidation Event” unless the holders of at least a majority of
the then outstanding Series A Preferred Shares, voting as a separate class on an
as-converted basis, elect otherwise by written notice sent to the Company at
least ten (10) days prior to the effective date of any such event:

(A) a voluntary or involuntary liquidation, dissolution or winding up of the
Company;

(B) a merger or consolidation (in each case, authorized by the Requisite
Approval), in which (I) the Company is a constituent party or (II) another Group
Company is a constituent party and the Company issues shares pursuant to such
merger or consolidation, except any such merger or consolidation involving the
Company or another Group Company in which the shares of the Company outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares that represent, immediately following
such merger or consolidation, at least a majority, by voting power, of the share
capital of (1) the surviving or resulting corporation or (2) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, the parent corporation of
such surviving or resulting corporation (provided that, for the purpose of this
paragraph 10(A)(2)(c)(i), all Ordinary Shares issuable upon exercise of Options
(as defined below) outstanding immediately prior to such merger or consolidation
or upon conversion of Convertible Securities (as defined below) outstanding
immediately prior to such merger or consolidation shall be deemed to be
outstanding immediately prior to such merger or consolidation and, if
applicable, converted or exchanged in such merger or consolidation on the same
terms as the actual outstanding Ordinary Shares are converted or exchanged);

(C) the sale, lease, transfer, license or other disposition, in a single
transaction or series of related transactions, by the Company and/or any other
Group Company of all or substantially all the assets of the Company and the
other Group Companies taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more Group Companies if substantially all of the
assets of the Company and the other Group Companies taken as a whole are held by
such Group Company or Group Companies, except where such sale, lease, transfer,
license or other disposition is to a wholly owned Subsidiary of the Company. For
the avoidance of doubt, the license to any Person other than a Group Company of
any technologies or intellectual properties of the Company or any of the other
Group Companies that (I) is necessary for the conduct of the business of the
Group Companies and (II) is not in ordinary course of business and consistent
with past practice will be deemed a “Liquidation Event”; or



--------------------------------------------------------------------------------

(D) the sale, exchange or transfer by the Company’s members of direct or
indirect voting control of the Company or of any other material Group Companies,
in a single transaction or series of related transactions; provided, that the
sale, exchange or transfer by the holders of voting securities of any Majority
Holder of voting control of such Majority Holder will not be considered a
Liquidation Event.

(ii) In any such Liquidation Event, if the consideration received by the Company
or its members is other than cash, its value will be deemed its fair market
value determined in good faith by the Board of Directors of the Company
(including at least one (1) Series A Director, if any) at the closing of such
Liquidation Event. Any securities shall be valued as follows:

(A) Securities not subject to investment letter or other similar restrictions on
free marketability covered by (B) below:

(I) if traded on a securities exchange, the value shall be deemed to be the
average of the closing prices of the securities on such exchange over the twenty
(20) trading-day period ending three (3) trading days prior to the closing of
such Liquidation Event;

(II) if actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
twenty (20) trading-day period ending three (3) trading days prior to the
closing of such Liquidation Event; and

(III) if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Company; provided, that the holders of Series A Preferred shall be informed of
such determination at least twenty (20) days prior to the consummation of such
Liquidation Event, and any holder of Series A Preferred may challenge such
determination by delivery of written notice to the Company no later than fifteen
(15) days after receipt of notice from the Company of the Board’s determination.
In the event that any holder of Series A Preferred delivers challenges such
determination within such period, the final valuation shall be determined in
accordance with clause 10(A)(2)(c)(ii)(C) below.

(B) The method of valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a member’s status as an affiliate or former affiliate) shall be to
make an appropriate discount from the market value determined as above in
(A)(I), (II) or (III) to reflect the approximate fair market value thereof, as
determined in good faith by the Board of Directors of the Company; provided,
that the holders of Series A Preferred shall be informed of such determination
at least twenty (20) days prior to the consummation of such Liquidation Event,
and any holder of Series A Preferred may challenge such determination by
delivery of written notice to the Company no later than fifteen (15) days after
receipt of notice from the Company of the Board’s determination. In the event
that any holder of Series A Preferred delivers challenges such determination
within such period, the final valuation shall be determined in accordance with
clause 10(A)(2)(c)(ii)(C) below.



--------------------------------------------------------------------------------

(C) In the event that any holder of Series A Preferred challenges a Board
determination of fair market value pursuant to clause 10(A)(2)(c)(ii)(A) or
(B) above, such determination shall be made by an internationally recognized
appraisal company selected by the Board of Directors of the Company (including
at least one (1) Series A Director), with the cost of such appraisal to be borne
fifty percent (50%) by the Company and fifty percent (50%) by the holder(s) of
Series A Preferred that challenged such Board determination.

(iii) In the event the requirements of this paragraph 10(A)(2) are not complied
with, the Company shall forthwith either:

(A) cause the closing of such Liquidation Event to be postponed until such time
as the requirements of this paragraph 10(A)(2) have been complied with; or

(B) cancel such transaction, in which event the rights, preferences and
privileges of the holders of the Series A Preferred Shares shall revert to and
be the same as such rights, preferences and privileges existing immediately
prior to the date of the first notice referred to in paragraph 10(A)(2)(c)(iv)
below.

(iv) The Company shall give each holder of record of Series A Preferred Shares
written notice of such impending Liquidation Event not later than twenty
(20) days prior to the members’ meeting called to approve such transaction, or
twenty (20) days prior to the closing of such transaction, whichever is earlier,
and shall also notify such holders in writing of the final approval of such
transaction. The first of such notices shall describe the material terms and
conditions of the impending transaction, and the Company shall thereafter give
such holders prompt notice of any material changes related thereto. The
transaction shall in no event take place sooner than twenty (20) days after the
Company has given the first notice provided for herein or sooner than ten
(10) days after the Company has given notice of any material changes provided
for herein; provided, however, that such periods may be shortened or waived upon
the written consent of the holders of Series A Preferred Shares that represent
at least a majority of the voting power, if any, of all then outstanding Series
A Preferred Shares (voting together as a separate class and on an as-converted
basis).

(3) Redemption. The Series A Preferred Shares are not redeemable at the option
of the holder.

(4) Optional Conversion. The holders of the Series A Preferred Shares shall have
conversion rights as follows (the “Conversion Rights”):

(a) Right to Convert.

(i) Conversion Ratio. Each Series A Preferred Share shall be convertible, at the
option of the holder thereof, at any time and from time to time, and without the
payment of additional consideration by the holder thereof, into such number of
fully paid and nonassessable Ordinary Shares as is determined by dividing the
Series A Original Issue Price by the Series A Conversion Price (as defined
below) in effect at the time of conversion. The “Series A Conversion Price”
shall initially be equal to US$0.625. Such initial Series A Conversion Price,
and the rate at which Series A Preferred Shares may be converted into Ordinary
Shares, shall be subject to adjustment as provided below.

(ii) Termination of Conversion Rights. In the event of a Liquidation Event, the
holders of Series A Preferred Shares shall not be entitled to exercise their
Conversion Rights after the close of business on the last full business day
preceding the date fixed for the payment of any such amounts distributable on
such event to the holders of Series A Preferred Shares; provided, that such
holders will have the right to exercise such Conversion Rights thereafter if all
distributions such holders are entitled to on such event have not been
distributed within five (5) calendar days thereafter.



--------------------------------------------------------------------------------

(b) Fractional Shares. No fractional Ordinary Shares will be issued upon
conversion of the Series A Preferred Shares. In lieu of any fractional shares to
which the holder would otherwise be entitled, the Company shall pay cash equal
to such fraction multiplied by the fair market value of an Ordinary Share as
determined in good faith by the Board of Directors of the Company. Whether or
not fractional shares would be issuable upon such conversion shall be determined
on the basis of the total number of Series A Preferred Shares the holder is at
the time converting into Ordinary Shares and the aggregate number of Ordinary
Shares issuable upon such conversion.

(c) Mechanics of Conversion.

(i) Notice of Conversion. In order for a holder of Series A Preferred Shares to
voluntarily convert Series A Preferred Shares into Ordinary Shares, such holder
shall surrender the certificate or certificates for such Series A Preferred
Shares (or, if such registered holder alleges that such certificate has been
lost, stolen or destroyed, a lost certificate affidavit and agreement reasonably
acceptable to the Company to indemnify the Company against any claim that may be
made against the Company on account of the alleged loss, theft or destruction of
such certificate), at the office of the transfer agent for the Series A
Preferred Shares (or at the principal office of the Company if the Company
serves as its own transfer agent), together with written notice that such holder
elects to convert all or any number of the Series A Preferred Shares represented
by such certificate or certificates and, if applicable, any event on which such
conversion is contingent. Such notice shall state such holder’s name or the
names of the nominees in which such holder wishes the certificate or
certificates for Ordinary Shares to be issued. If required by the Company,
certificates surrendered for conversion shall be endorsed or accompanied by a
written instrument or instruments of transfer, in form satisfactory to the
Company, duly executed by the registered holder or his, her or its attorney duly
authorized in writing. The close of business on the date of receipt by the
transfer agent (or by the Company if the Company serves as its own transfer
agent) of such certificates (or lost certificate affidavit and agreement) and
notice shall be the time of conversion (the “Conversion Time”), and the Ordinary
Shares issuable upon conversion of the shares represented by such certificate
shall be deemed to be outstanding of record as of such date. The Company shall,
as soon as practicable after the Conversion Time, (i) issue and deliver to such
holder of Series A Preferred Shares, or to his, her or its nominees, a
certificate or certificates for the number of full Ordinary Shares issuable upon
such conversion in accordance with the provisions hereof and a certificate for
the number (if any) of the Series A Preferred Shares represented by the
surrendered certificate that were not converted into Ordinary Shares, (ii) pay
in cash such amount as provided in paragraph 10(A)(4)(b) in lieu of any fraction
of an Ordinary Share otherwise issuable upon such conversion and (iii) pay all
declared but unpaid dividends (but not any undeclared Accruing Dividends) on the
Series A Preferred Shares converted.

(ii) Reservation of Shares. The Company shall at all times when the Series A
Preferred Shares are outstanding, reserve and keep available out of its
authorized but unissued capital shares, for the purpose of effecting the
conversion of the Series A Preferred Shares, such number of its duly authorized
Ordinary Shares as from time to time is sufficient to effect the conversion of
all outstanding Series A Preferred Shares; and if at any time the number of
authorized but unissued Ordinary Shares is not sufficient to effect the
conversion of all then outstanding Series A Preferred Shares, the Company shall
take such corporate action as may be necessary to increase its authorized but
unissued Ordinary Shares to such number of shares as is sufficient for such
purposes, including, without limitation, engaging in best efforts to obtain the
requisite member approval of any necessary amendment to this Memorandum or the
Articles of Association of the Company. Before taking any action which would
cause an adjustment reducing the Series A Conversion Price below the then par
value of the Ordinary Shares issuable upon conversion of the Series A Preferred
Shares, the Company will take any corporate action which may, in the opinion of
its counsel, be necessary in order that the Company may validly and legally
issue fully paid and nonassessable Ordinary Shares at such adjusted Series A
Conversion Price.



--------------------------------------------------------------------------------

(iii) Effect of Conversion. All Series A Preferred Shares which shall have been
surrendered for conversion as herein provided shall no longer be deemed to be
outstanding and all rights with respect to such shares shall immediately cease
and terminate at the Conversion Time, except only the right of the holders
thereof to receive Ordinary Shares in exchange therefor, to receive payment in
lieu of any fraction of a share otherwise issuable upon such conversion as
provided in paragraph 10(A)(4)(b) and to receive payment of any dividends
declared but unpaid thereon (but not any undeclared Accruing Dividends). Any
Series A Preferred Shares so converted shall be retired and cancelled and may
not be reissued as shares of such series, and the Company may thereafter take
such appropriate action (without the need for member action) as may be necessary
to reduce the authorized number of Series A Preferred Shares accordingly.

(iv) No Further Adjustment. Upon any such conversion, no adjustment to the
Series A Conversion Price shall be made for any declared but unpaid dividends on
the Series A Preferred Shares surrendered for conversion or on the Ordinary
Shares delivered upon conversion.

(v) Taxes. The Company shall pay any and all issue and other similar taxes that
may be payable in respect of any issuance or delivery of Ordinary Shares upon
conversion of Series A Preferred Shares pursuant to this paragraph 10(A)(4). The
Company shall not, however, be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of Ordinary Shares
in a name other than that in which the Series A Preferred Shares so converted
were registered, and no such issuance or delivery shall be made unless and until
the person or entity requesting such issuance has paid to the Company the amount
of any such tax or has established, to the satisfaction of the Company, that
such tax has been paid.

(d) Adjustments to Series A Conversion Price for Diluting Issues.

(i) Special Definitions. For purposes of this paragraph 10(A)(4), the following
definitions shall apply:

(A) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Ordinary Shares or Convertible Securities.

(B) “Series A Original Issue Date” shall mean the date on which the first Series
A Preferred Share was issued.

(C) “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Ordinary Shares, but excluding Options.

(D) “Additional Ordinary Shares” shall mean all Ordinary Shares issued (or,
pursuant to paragraph 10(A)(4)(d)(iii) below, deemed to be issued) by the
Company after the Series A Original Issue Date, other than (1) the following
Ordinary Shares and (2) Ordinary Shares deemed issued pursuant to the following
Options and Convertible Securities (clauses (1) and (2), collectively, “Exempted
Securities”):

 

  (I)

Ordinary Shares, Options or Convertible Securities issued as a dividend or
distribution on Series A Preferred Shares;



--------------------------------------------------------------------------------

  (II)

Ordinary Shares, Options or Convertible Securities issued by reason of a
dividend, share split, split-up or other distribution on Ordinary Shares that is
covered by paragraph 10(A)(4)(e), 10(A)(4)(f), 10(A)(4)(g) or 10(A)(4)(h);

 

  (III)

up to 24,000,000 Ordinary Shares (as adjusted for stock splits, dividends,
combinations, recapitalizations and the like after the filing date hereof), or
Options with respect to such Ordinary Shares, issued to employees or directors
of, or consultants or advisors to, the Company or any other Group Company
pursuant to a plan, agreement or arrangement approved by the Board of Directors
of the Company and in accordance with paragraph 10(A)(6)(d);or

 

  (IV)

Ordinary Shares or Convertible Securities actually issued upon the exercise of
Options or Ordinary Shares actually issued upon the conversion or exchange of
Convertible Securities, in each case provided such issuance is pursuant to the
terms of such Option or Convertible Security; and provided further that such
Option or Convertible Security was an Exempted Security when granted or issued;
or

(ii) Reserved.

(iii) Deemed Issue of Additional Ordinary Shares.

(A) If the Company at any time or from time to time after the Series A Original
Issue Date shall issue any Options or Convertible Securities (excluding Options
or Convertible Securities which are themselves Exempted Securities) or shall fix
a record date for the determination of holders of any class of securities
entitled to receive any such Options or Convertible Securities, then the maximum
number of Ordinary Shares (as set forth in the instrument relating thereto,
assuming the satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Ordinary Shares issued as of the time of such issue or, in case such a record
date shall have been fixed, as of the close of business on such record date.

(B) If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Series A Conversion Price pursuant to the terms
of paragraph 10(A)(4)(d)(iv), are revised as a result of an amendment to such
terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase or decrease in the number of Ordinary
Shares issuable upon the exercise, conversion and/or exchange of any such Option
or Convertible Security or (2) any increase or decrease in the consideration
payable to the Company upon such exercise, conversion and/or exchange, then,
effective upon such increase or decrease becoming effective, the Series A
Conversion Price computed upon the original issue of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Series A Conversion Price as would have obtained had such
revised terms been in effect upon the original date of issuance of such Option
or Convertible Security. Notwithstanding the foregoing, no readjustment pursuant
to this paragraph 10(A)(4)(d)(iii)(B) shall have the effect of increasing the
Series A Conversion Price to an amount which exceeds the lower of (i) the Series
A Conversion Price in effect immediately prior to the original adjustment made
as a result of the issuance of such Option or Convertible Security, or (ii) the
Series A Conversion Price that would have resulted from any issuances of
Additional Ordinary Shares (other than deemed issuances of Additional Ordinary
Shares as a result of the issuance of such Option or Convertible Security)
between the original adjustment date and such readjustment date.



--------------------------------------------------------------------------------

(C) If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Series A Conversion Price
pursuant to the terms of paragraph 10(A)(4)(d)(iv) (either because the
consideration per share (determined pursuant to paragraph 10(A)(4)(d)(v)) of the
Additional Ordinary Shares subject thereto was equal to or greater than the
Series A Conversion Price then in effect, or because such Option or Convertible
Security was issued before the Series A Original Issue Date), are revised after
the Series A Original Issue Date as a result of an amendment to such terms or
any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase in the number of Ordinary Shares issuable
upon the exercise, conversion or exchange of any such Option or Convertible
Security or (2) any decrease in the consideration payable to the Company upon
such exercise, conversion or exchange, then such Option or Convertible Security,
as so amended or adjusted, and the Additional Ordinary Shares subject thereto
(determined in the manner provided in paragraph 10(A)(4)(d)(iii)(A)) shall be
deemed to have been issued effective upon such increase or decrease becoming
effective.

(D) Upon the expiration or termination of any unexercised Option or unconverted
or unexchanged Convertible Security (or portion thereof) which resulted (either
upon its original issuance or upon a revision of its terms) in an adjustment to
the Series A Conversion Price pursuant to the terms of paragraph
10(A)(4)(d)(iv), the Series A Conversion Price shall be readjusted to such
Series A Conversion Price as would have obtained had such Option or Convertible
Security (or portion thereof) never been issued.

(E) If the number of Ordinary Shares issuable upon the exercise, conversion
and/or exchange of any Option or Convertible Security, or the consideration
payable to the Company upon such exercise, conversion and/or exchange, is
calculable at the time such Option or Convertible Security is issued or amended
but is subject to adjustment based upon subsequent events, any adjustment to the
Series A Conversion Price provided for in this paragraph 10(A)(4)(d)(iii) shall
be effected at the time of such issuance or amendment based on such number of
shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (B) and (C) of this paragraph 10(A)(4)(d)(iii)). If the
number of Ordinary Shares issuable upon the exercise, conversion and/or exchange
of any Option or Convertible Security, or the consideration payable to the
Company upon such exercise, conversion and/or exchange, cannot be calculated at
all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Series A Conversion Price that would result under the terms of
this paragraph 10(A)(4)(d)(iii) at the time of such issuance or amendment shall
instead be effected at the time such number of shares and/or amount of
consideration is first calculable (even if subject to subsequent adjustments),
assuming for purposes of calculating such adjustment to the Series A Conversion
Price that such issuance or amendment took place at the time such calculation
can first be made.



--------------------------------------------------------------------------------

(iv) Adjustment of Series A Conversion Price Upon Issuance of Additional
Ordinary Shares. In the event the Company shall at any time after the Series A
Original Issue Date issue Additional Ordinary Shares (including Additional
Ordinary Shares deemed to be issued pursuant to paragraph 10(A)(4)(d)(iii)),
without consideration or for a consideration per share less than the Series A
Conversion Price in effect immediately prior to such issue, then the Series A
Conversion Price shall be reduced, concurrently with such issue, to a price
(calculated to the nearest one-hundredth of a cent) determined in accordance
with the following formula:

CP2 = CP1* (A + B) ÷ (A + C).

For purposes of the foregoing formula, the following definitions shall apply:

(A) “CP2” shall mean the Series A Conversion Price in effect immediately after
such issue of Additional Ordinary Shares;

(B) “CP1” shall mean the Series A Conversion Price in effect immediately prior
to such issue of Additional Ordinary Shares;

(C) “A” shall mean the number of Ordinary Shares outstanding immediately prior
to such issue of Additional Ordinary Shares (treating for this purpose as
outstanding (I) up to 24,000,000 Ordinary Shares (as adjusted for stock splits,
dividends, combinations, recapitalizations and the like after the filing date
hereof) reserved for issuance to employees or directors of, or consultants or
advisors to, the Company or any other Group Company pursuant to a plan,
agreement or arrangement approved by the Board of Directors of the Company and
in accordance with paragraph 10(A)(6)(d) and (II) all Ordinary Shares issuable
upon conversion or exchange of Convertible Securities (including the Series A
Preferred Shares) outstanding immediately prior to such issue);

(D) “B” shall mean the number of Ordinary Shares that would have been issued if
such Additional Ordinary Shares had been issued at a price per share equal to
CP1 (determined by dividing the aggregate consideration received by the Company
in respect of such issue by CP1); and

(E) “C” shall mean the number of such Additional Ordinary Shares issued in such
transaction.

(v) Determination of Consideration. For purposes of this paragraph 10(A)(4)(d),
the consideration received by the Company for the issue of any Additional
Ordinary Shares shall be computed as follows:

(A) Cash and Property. Such consideration shall:

 

  (I)

insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Company, excluding amounts paid or payable for accrued interest;



--------------------------------------------------------------------------------

  (II)

insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors of the Company (including at least one (1) Series A
Director, if any); and

 

  (III)

in the event Additional Ordinary Shares are issued together with other shares or
securities or other assets of the Company for consideration which covers both,
be the proportion of such consideration so received, computed as provided in
clauses (I) and (II) above, as determined in good faith by the Board of
Directors of the Company (including at least one (1) Series A Director, if any).

(B) Options and Convertible Securities. The consideration per share received by
the Company for Additional Ordinary Shares deemed to have been issued pursuant
to paragraph 10(A)(4)(d)(iii), relating to Options and Convertible Securities,
shall be determined by dividing (I) the total amount, if any, received or
receivable by the Company as consideration for the issue of such Options or
Convertible Securities, plus the minimum aggregate amount of additional
consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein for a subsequent adjustment of such
consideration) payable to the Company upon the exercise of such Options or the
conversion or exchange of such Convertible Securities, or in the case of Options
for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities, by
(II) the maximum number of Ordinary Shares (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities, or in the case of
Options for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities.

(vi) Multiple Closing Dates. In the event the Company shall issue on more than
one date Additional Ordinary Shares that are a part of one transaction or a
series of related transactions and that would result in an adjustment to the
Series A Conversion Price pursuant to the terms of paragraph 10(A)(4)(d)(iv),
and such issuance dates occur within a period of no more than 90 days from the
first such issuance to the final such issuance, then, upon the final such
issuance, the Series A Conversion Price shall be readjusted to give effect to
all such issuances as if they occurred on the date of the first such issuance
(and without giving effect to any additional adjustments as a result of any such
subsequent issuances within such period).

(e) Adjustment for Share Splits and Combinations. If the Company shall at any
time or from time to time after the Series A Original Issue Date effect a
subdivision of the outstanding Ordinary Shares, the Series A Conversion Price in
effect immediately before that subdivision shall be proportionately decreased so
that the number of Ordinary Shares issuable on conversion of each share of such
series shall be increased in proportion to such increase in the aggregate number
of Ordinary Shares outstanding. If the Company shall at any time or from time to
time after the Series A Original Issue Date combine the outstanding Ordinary
Shares, the Series A Conversion Price in effect immediately before the
combination shall be proportionately increased so that the number of Ordinary
Shares issuable on conversion of each share of such series shall be decreased in
proportion to such decrease in the aggregate number of Ordinary Shares
outstanding. Any adjustment under this paragraph 10(A)(4)(e) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.



--------------------------------------------------------------------------------

(f) Adjustment for Certain Dividends and Distributions. In the event the Company
at any time or from time to time after the Series A Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Ordinary
Shares entitled to receive, a dividend or other distribution payable on the
Ordinary Shares in additional Ordinary Shares, then and in each such event the
Series A Conversion Price in effect immediately before such event shall be
decreased as of the time of such issuance or, in the event such a record date
shall have been fixed, as of the close of business on such record date, by
multiplying the Series A Conversion Price then in effect by a fraction:

(i) the numerator of which shall be the total number of Ordinary Shares issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date, and

(ii) the denominator of which shall be the total number of Ordinary Shares
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of Ordinary Shares
issuable in payment of such dividend or distribution.

Notwithstanding the foregoing, (A) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series A Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series A Conversion Price shall be adjusted pursuant to this paragraph
10(A)(4)(f) as of the time of actual payment of such dividends or distributions;
and (B) that no such adjustment shall be made if the holders of Series A
Preferred Shares simultaneously receive a dividend or other distribution of
Ordinary Shares in a number equal to the number of Ordinary Shares as they would
have received if all outstanding Series A Preferred Shares had been converted
into Ordinary Shares on the date of such event.

(g) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Series A Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Ordinary
Shares entitled to receive, a dividend or other distribution payable in
securities of the Company (other than a distribution of Ordinary Shares in
respect of outstanding Ordinary Shares) or in other property and the provisions
of paragraph 10(A)(1) do not apply to such dividend or distribution, then and in
each such event the holders of Series A Preferred Shares shall receive,
simultaneously with the distribution to the holders of Ordinary Shares, a
dividend or other distribution of such securities or other property in an amount
equal to the amount of such securities or other property as they would have
received if all outstanding Series A Preferred Shares had been converted into
Ordinary Shares on the date of such event.

(h) Adjustment for Merger or Reorganization, etc. Subject to the provisions of
paragraph 10(A)(2)(c), if there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Ordinary Shares (but not the Series A Preferred Shares) are
converted into or exchanged for securities, cash or other property (other than a
transaction covered by paragraph 10(A)(4)(e), 10(A)(4)(f) or 10(A)(4)(g)), then,
following any such reorganization, recapitalization, reclassification,
consolidation or merger, each Series A Preferred Share shall thereafter be
convertible in lieu of the Ordinary Shares into which it was convertible prior
to such event into the kind and amount of securities, cash or other property
which a holder of the number of Ordinary Shares issuable upon conversion of one
Series A Preferred Share immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors of the
Company) shall be made in the application of the provisions in this paragraph
10(A)(4) with respect to the rights and interests thereafter of the holders of
the Series A Preferred Shares, to the end that the provisions set forth in this
paragraph 10(A)(4) (including provisions with respect to changes in and other
adjustments of the Series A Conversion Price) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities or other property
thereafter deliverable upon the conversion of the Series A Preferred Shares.



--------------------------------------------------------------------------------

(i) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Series A Conversion Price pursuant to this paragraph
10(A)(4), the Company at its expense shall, as promptly as reasonably
practicable but in any event not later than 10 days thereafter, compute such
adjustment or readjustment in accordance with the terms hereof and furnish to
each holder of Series A Preferred Shares a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property into which the Series A Preferred Shares are convertible) and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series A Preferred Shares (but in any event
not later than 10 days thereafter), furnish or cause to be furnished to such
holder a certificate setting forth (i) the Series A Conversion Price then in
effect, and (ii) the number of Ordinary Shares and the amount, if any, of other
securities, cash or property which then would be received upon the conversion of
Series A Preferred Shares.

(j) Notice of Record Date. In the event:

(i) the Company shall take a record of the holders of Ordinary Shares (or other
share capital or securities at the time issuable upon conversion of the Series A
Preferred Shares) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of share capital of any class or any other securities, or to
receive any other security; or

(ii) of any capital reorganization of the Company, any reclassification of the
Ordinary Shares, or any Liquidation Event,

then, and in each such case, the Company will send or cause to be sent to the
holders of the Series A Preferred Shares a notice specifying, as the case may
be, (A) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (B) the effective date
on which such reorganization, reclassification or Liquidation Event is proposed
to take place, and the time, if any is to be fixed, as of which the holders of
record of Ordinary Shares (or such other share capital or securities at the time
issuable upon the conversion of the Series A Preferred Shares) shall be entitled
to exchange their Ordinary Shares (or such other share capital or securities)
for securities or other property deliverable upon such reorganization,
reclassification or Liquidation Event, and the amount per share and character of
such exchange applicable to the Series A Preferred Shares and the Ordinary
Shares. Subject to the provisions of paragraph 10(A)(2)(c), such notice shall be
sent at least 10 days prior to the record date or effective date for the event
specified in such notice.

(5) Mandatory Conversion.

(a) Trigger Events. Upon either (i) the closing of the sale of Ordinary Shares
(including American Depositary Receipts representing such shares) in a
firm-commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, provided
that (A) such offering results in gross cash proceeds to the Company (before
underwriting discounts, commissions and fees) of at least US$100,000,000 and
(B) the market capitalization of the Company immediately prior to such public
offering (determined based on the per share value equal to the minimum amount of
the price range set forth in the preliminary prospectus with respect to such
offering) is at least US$600,000,000, or (ii) the date and time, or the
occurrence of an event, specified by vote or written consent of the holders of
at least a majority of the then outstanding Series A Preferred Shares voting as
a separate class on an as-converted basis (the time of such closing or the date
and time specified or the time of the event specified in such vote or written
consent is referred to herein as the “Mandatory Conversion Time”), (A) all
outstanding Series A Preferred Shares shall automatically be converted into
Ordinary Shares, at the then effective Series A Conversion Price and (B) such
shares may not be reissued by the Company.



--------------------------------------------------------------------------------

(b) Procedural Requirements. All holders of record of Series A Preferred Shares
shall be sent written notice of the Mandatory Conversion Time and the place
designated for mandatory conversion of all such Series A Preferred Shares
pursuant to this paragraph 10(A)(5) no less than ten (10) days in advance of the
Mandatory Conversion Time. Upon receipt of such notice, each holder of Series A
Preferred Shares shall surrender his, her or its certificate or certificates for
all such shares (or, if such holder alleges that such certificate has been lost,
stolen or destroyed, a lost certificate affidavit and agreement reasonably
acceptable to the Company to indemnify the Company against any claim that may be
made against the Company on account of the alleged loss, theft or destruction of
such certificate) to the Company at the place designated in such notice. If so
required by the Company, certificates surrendered for conversion shall be
endorsed or accompanied by written instrument or instruments of transfer, in
form satisfactory to the Company, duly executed by the registered holder or by
his, her or its attorney duly authorized in writing. All rights with respect to
the Series A Preferred Shares converted pursuant to paragraph 10(A)(5)(a),
including the rights, if any, to receive notices and vote (other than as a
holder of Ordinary Shares), will terminate at the Mandatory Conversion Time
(notwithstanding the failure of the holder or holders thereof to surrender the
certificates at or prior to such time), except only the rights of the holders
thereof, upon surrender of their certificate or certificates (or lost
certificate affidavit and agreement) therefor, to receive the items provided for
in the next sentence of this paragraph 10(A)(5)(b). As soon as practicable after
the Mandatory Conversion Time and the surrender of the certificate or
certificates (or lost certificate affidavit and agreement) for Series A
Preferred Shares, the Company shall issue and deliver to such holder, or to his,
her or its nominees, a certificate or certificates for the number of full
Ordinary Shares issuable on such conversion in accordance with the provisions
hereof, together with cash as provided in paragraph 10(A)(4)(b) in lieu of any
fraction of an Ordinary Share otherwise issuable upon such conversion and the
payment of any declared but unpaid dividends (but not any undeclared Accruing
Dividends) on the Series A Preferred Shares converted. Such converted Series A
Preferred Shares shall be retired and cancelled and may not be reissued as
shares of such series, and the Company may thereafter take such appropriate
action (without the need for member action) as may be necessary to reduce the
authorized number of Series A Preferred Shares accordingly.

(6) Voting Rights.

(a) General Voting Rights. Subject to paragraph 10(A)(6)(c), on any matter
presented to the members of the Company for their action or consideration at any
meeting of members of the Company (or by written consent of members in lieu of
meeting), each holder of the then outstanding Series A Preferred Shares shall be
entitled to cast the number of votes equal to the number of Ordinary Shares into
which the Series A Preferred Shares held by such holder are convertible as of
the record date for determining members entitled to vote on such matter. Except
as provided by law or by the other provisions of this Memorandum or the Articles
of Association of the Company, holders of Series A Preferred Shares shall vote
together with the holders of Ordinary Shares as a single class.

(b) Designation of Directors. The Board of Directors of the Company shall
consist of five (5) directors. The holders of record of the Series A Preferred
Shares, exclusively and as a separate class, shall be entitled to designate two
(2) directors of the Company (the “Series A Directors”) and the holders of
record of the Ordinary Shares, exclusively and as a separate class, shall be
entitled to designate three (3) directors of the Company. Any director
designated as provided in the preceding sentence may be removed without cause
by, and only by, the affirmative vote of the holders of the shares of the class
or series of share capital entitled to designate such director or directors,
given either at a special meeting of such members duly called for that purpose
or pursuant to a written consent of members. If the holders of Series A
Preferred Shares or Ordinary Shares, as the case may be, fail to designate a
sufficient number of directors to fill all directorships for which they are
entitled to designate directors, voting exclusively and as a separate class,
pursuant to the first sentence of this paragraph 10(A)(6)(b), then any
directorship not so filled shall remain vacant until such time as the holders of
the Series A Preferred Shares or Ordinary Shares, as the case may be, designate
a person to fill such directorship by vote or written consent in lieu of a
meeting; and no such directorship may be filled by members of the Company other
than by the members of the Company that are entitled to designate a person to
fill such directorship, voting exclusively and as a separate class. At any
meeting held for the purpose of designating a director, the presence in person
or by proxy of the holders of a majority of the outstanding shares of the class
or series entitled to designate such director shall constitute a quorum for the
purpose of designating such director.



--------------------------------------------------------------------------------

(c) Series A Preferred Shares Protective Provisions. At any time when Series A
Preferred Shares are outstanding, neither the Company nor any of the other Group
Companies shall, either directly or indirectly by amendment, merger,
consolidation or otherwise, do any of the following without (in addition to any
other vote required by law or this Memorandum or the Articles of Association of
the Company) the written consent or affirmative vote of the holders of at least
a majority of the then outstanding Series A Preferred Shares (including, for so
long as Alibaba holds at least thirty percent (30%) of the then outstanding
Series A Preferred Shares, the written consent or affirmative vote of Alibaba),
given in writing or by vote at a meeting, consenting or voting (as the case may
be) separately as a class:

(i) effect any Liquidation Event, or consent to any Liquidation Event;

(ii) amend, alter or repeal any provision of the Memorandum of Association or
the Articles of Association of the Company in a manner that adversely affects
the powers, preferences or rights of the Series A Preferred Shares;

(iii) create, or authorize the creation of, or issue or obligate itself to issue
shares of (by reclassification or otherwise), any additional class or series of
share capital unless the same have rights, powers, preferences or privileges
junior to the Series A Preferred Shares;

(iv) increase or decrease the authorized number of Ordinary Shares, Series A
Preferred Shares, or the authorized share capital of the Company, or increase or
decrease the share capital of any other Group Company if the proportional record
or beneficial ownership of such other Group Company would change as a result of
such increase or decrease ;

(v) (A) reclassify, alter or amend any existing security of the Company that is
pari passu with the Series A Preferred Shares in respect of the distribution of
assets on the liquidation, dissolution or winding up of the Company, the payment
of dividends or rights of redemption, if such reclassification, alteration or
amendment would render such other security senior to the Series A Preferred
Shares in respect of any such right, preference or privilege, or (B) reclassify,
alter or amend any existing security of the Company that is junior to the Series
A Preferred Shares in respect of the distribution of assets on the liquidation,
dissolution or winding up of the Company, the payment of dividends or rights of
redemption, if such reclassification, alteration or amendment would render such
other security senior to or pari passu with the Series A Preferred Shares in
respect of any such right, preference or privilege;

(vi) pay, set aside or declare a distribution or dividend with respect to any of
the share or other equity interest in any Group Company;

(vii) purchase or redeem (or payment into or setting aside for a sinking fund
for such purpose) any shares of any Group Company other than repurchases of
shares from former employees, officers, directors, consultants or other persons
who performed services for the Company or any other Group Company in connection
with the cessation of such employment or service at the lower of the original
purchase price or the then-current fair market value thereof;



--------------------------------------------------------------------------------

(viii) create, or authorize the creation of, or issue, or authorize the issuance
of any debt security or guaranty of indebtedness other than trade debt
facilities;

(ix) approve any stock option plan or other employee share incentive plan of any
Group Company;

(x) amend or alter the business scope of any Group Company, or approve the entry
into new lines of business or exit from any current lines of business by any
Group Company; or

(xi) change the capital structure of any Group Company if the proportional
record or beneficial ownership of such other Group Company would change as a
result of such change;

(xii) alter or amend any term of any agreement between Sogou Information and any
other Group Company or between any holder of equity securities of Sogou
Information and any other Group Company, other than a renewal of any term of
such agreement;

(xiii) any transfer or issuance of equity interests of Sogou Information other
than to an individual that (i) owns at least one percent (1%) of the then
outstanding voting securities of the Company (assuming for such purposes the
conversion or exercise of convertible or exercisable securities, options,
warrants or other similar rights held by such individual) and (ii) has been
employed by one or more Group Companies for at least two (2) years as a manager
of such Group Company(ies), or in any other position with responsibilities at a
level higher than manager; or

(xiii) agree or commit to any of the foregoing.

(d) Approval by the Board of Directors. At any time when Series A Preferred
Shares are outstanding, neither the Company nor any of the other Group Companies
shall, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without (in addition to any other vote
required by law or this Memorandum or the Articles of Association of the
Company) the written consent or affirmative vote of a majority of the Board of
Directors:

(i) authorize any merger, consolidation of, or joint venture or other business
combination with another entity by any Group Company;

(ii) to make any loan or advance (other than trade credit given in the ordinary
course of business) to, or guarantee any indebtedness of, any other corporation,
partnership or other entities;

(iii) to enter into or be a party to any transaction with any director, officer,
employee or holder of equity securities of any Group Company or any “associate”
(as defined in Rule 12b-2 promulgated under the United States Securities
Exchange Act of 1934, as amended) of any such person except for transactions
made in the ordinary course of business and pursuant to reasonable requirements
of the Company’s business and upon fair and reasonable terms that are approved
by a majority of the Board of Directors including the Series A Director
designated by Alibaba;

(iv) sell, transfer, license out, pledge or encumber technology or intellectual
property of any Group Company, other than licenses granted in the ordinary
course of business;



--------------------------------------------------------------------------------

(v) create any liens over assets of any Group Company;

(vi) purchase any real property by any Group Company;

(vii) invest in or acquire another entity, or any assets, business, business
organization or division of another entity in an amount in excess of
US$1,000,000 (in a single transaction or a series of related transactions), or
form any new subsidiary of any Group Company;

(viii) commence, terminate or settle any litigation or arbitration in which the
amount in dispute is or could reasonably be expected to exceed US$250,000;

(ix) select the underwriters or listing exchange, or approve the valuation or
any material terms and conditions for an initial public offering;

(x) select or change the external auditor, or make any material changes to the
accounting policies or change the financial year of any Group Company;

(xi) authorize or issue any grants under any stock option plan or other employee
share incentive plan of any Group Company; or

(xii) agree or commit to any of the foregoing.

(7) Additional Rights. All other rights attaching thereto by virtue of this
Memorandum and the Articles of Association.

 

  B.

Rights, Preferences and Restrictions of Ordinary Shares. The rights,
preferences, privileges and restrictions granted to and imposed on the Ordinary
Shares are as set forth below in this paragraph 10(B).

(1) Dividend Rights. Subject to the prior rights of holders of all classes of
shares at the time outstanding having prior rights as to dividends, the holders
of the Ordinary Shares shall be entitled to receive, when, as and if declared by
the Board of Directors, out of any assets of the Company legally available
therefor, any dividends as may be declared from time to time by the Board of
Directors as provided in paragraph 10(A)(1) hereof.

(2) Liquidation Rights. Upon the liquidation, dissolution or winding up of the
Company, the assets of the Company shall be distributed as provided in paragraph
10(A)(2) hereof.

(3) Redemption. The Ordinary Shares are not redeemable at the option of the
holder.

(4) Voting Rights. The holders of the Ordinary Shares are entitled to one
(1) vote for each Ordinary Share held at all meetings of members (and written
actions in lieu of meetings).

(5) Additional Rights. All other rights attaching thereto by virtue of this
Memorandum and the Articles of Association.

 

11.

Subject to the provisions of paragraph 10(A)(6) if at any time the authorized
capital is divided into different classes or series of shares, the rights
attached to any class or series (unless otherwise provided by the terms of issue
of the shares of that class or series) may, whether or not the Company is being
wound up, be varied with the consent in writing of the holders of not less than
three-fourths of the issued shares of that class or series and of the holders of
not less than three-fourths of the issued shares of any other class or series of
shares which may be affected by such variation.



--------------------------------------------------------------------------------

12.

Without prejudice to the provisions of paragraph 10(A)(6) the rights conferred
upon the holders of the shares of any class issued with preferred or other
rights shall not, unless otherwise expressly provided by the terms of issue of
the shares of that class, be deemed to be varied by the creation or issue of
further shares ranking pari passu therewith.

 

13.

The meanings of words not expressly defined in this Memorandum are as defined in
the Articles of Association of the Company.



--------------------------------------------------------------------------------

Amended and Restated Articles of Association

THE COMPANIES LAW (REVISED)

COMPANY LIMITED BY SHARES

AMENDED AND RESTATED

ARTICLES OF ASSOCIATION

OF

SOGOU INC.

(Amended and restated by special resolution dated 18 October 2010)



--------------------------------------------------------------------------------

AMENDED AND RESTATED

ARTICLES OF ASSOCIATION

OF

SOGOU INC.

(Amended and restated by special resolution dated 18 October 2010)

Table A

The regulations in Table A in the First Schedule to the Law (as defined below)
do not apply to the Company.

INTERPRETATION

Definitions

In these Articles, the following words and expressions shall, where not
inconsistent with the context, have the following meanings, respectively:

 

Alternate Director     

an alternate director appointed in accordance with these Articles;

Articles     

these Amended and Restated Articles of Association as altered from time to time;

Auditor     

includes an individual or partnership;

Board     

the board of directors appointed or elected pursuant to these Articles and
acting at a meeting of directors at which there is a quorum or by written
resolution in accordance with these Articles;

Company     

the company for which these Articles are approved and confirmed;

Director     

a director, including a sole director, for the time being of the Company and
shall include an Alternate Director;

Law     

The Companies Law of the Cayman Islands and every modification, reenactment or
revision thereof for the time being in force;

Member     

the person registered in the Register of Members as the holder of shares in the
Company and, when two or more persons are so registered as joint holders of
shares, means the person whose name stands first in the Register of Members as
one of such joint holders or all of such persons, as the context so requires;

Memorandum or     

The Memorandum of Association of the Company or Memorandum of as originally
framed or as from time to time Association amended;

month     

calendar month;

notice     

written notice as further provided in these Articles unless otherwise
specifically stated;

Officer     

any person appointed by the Board to hold an office in the Company;

ordinary resolution     

a resolution passed at a general meeting (or, if so specified, a meeting of
Members holding a class of shares) of the Company by, or by written resolution
of, a simple majority of the votes cast;

paid-up     

paid-up or credited as paid-up;



--------------------------------------------------------------------------------

Register of Directors     

the register of directors and officers referred to in and Officers these
Articles;

Register of Members     

the register of Members referred to in these Articles;

Registered Office     

the registered office for the time being of the Company;

Seal     

the common seal or any official or duplicate seal of the Company;

Secretary     

the person appointed to perform any or all of the duties of secretary of the
Company and includes any deputy or assistant secretary and any person appointed
by the Board to perform any of the duties of the Secretary;

Series A Preferred Shares     

Series A Preferred Shares, par value US$0.001 per share, of the Company;

Series A Directors     

the directors designated by the holders of Series A Preferred Shares pursuant to
paragraph 10(A)(6)(b) of the Memorandum;

share     

includes a fraction of a share;

special resolution     

a resolution passed by a majority of not less than two-thirds of Members present
and voting in person or by proxy at a general meeting (or, if so specified, a
meeting of Members holding a class of shares) of the Company, or by written
consent of all of the Members entitled to vote at a general meeting of members,
as provided in the Law;

written resolution     

a resolution passed in accordance with Article 35 or 60; and

year     

calendar year.



--------------------------------------------------------------------------------

In these Articles, where not inconsistent with the context:

words denoting the plural number include the singular number and vice versa;

words denoting the masculine gender include the feminine and neuter genders;

words importing persons include companies, associations or bodies of persons
whether corporate or not;

the word

“may” shall be construed as permissive; and

“shall” shall be construed as imperative;

a reference to statutory provision shall be deemed to include any amendment or
re-enactment thereof; and

unless otherwise provided herein, words or expressions defined in the Law shall
bear the same meaning in these Articles.

In these Articles expressions referring to writing or its cognates shall, unless
the contrary intention appears, include facsimile, printing, lithography,
photography, electronic mail and other modes of representing words in visible
form.



--------------------------------------------------------------------------------

Headings used in these Articles are for convenience only and are not to be used
or relied upon in the construction hereof.

SHARES

Power to Issue Shares

Subject to these Articles, the Memorandum and any resolution of the Members to
the contrary, and without prejudice to any special rights conferred on the
holders of any existing shares or class of shares, the Board shall have the
power to issue any unissued shares of the Company on such terms and conditions
as it may determine and any shares or class of shares (including the issue or
grant of options, warrants and other rights, renounceable or otherwise in
respect of shares) may be issued with such preferred, deferred or other special
rights or such restrictions, whether in regard to dividend, voting, return of
capital, or otherwise as the Company may by resolution of the Members prescribe,
provided that no share shall be issued at a discount except in accordance with
the Law.

Redemption and Purchase of Shares

Subject to the Law and to the extent authorized by the Memorandum, the Company
is authorized to issue shares which are to be redeemed or are liable to be
redeemed at the option of the Company or a Member.

The Company is hereby authorized to make payments in respect of the redemption
of its shares out of capital or out of any other account or fund which can be
authorized for this purpose in accordance with the Law.

The redemption price of a redeemable share, or the method of calculation
thereof, shall be fixed by the Directors at or before the time of issue.

Every share certificate representing a redeemable share shall indicate that the
share is redeemable.

Subject to the law, and with the sanction of an ordinary resolution authorizing
the manner and terms of purchase, the Directors may on behalf of the Company
purchase any share in the Company (including a redeemable share) by agreement
with the holder or pursuant to the terms of the issue of the share and may make
payments in respect of such purchase in accordance with the law.

The redemption price may be paid in any manner authorized by these Articles for
the payment of dividends.

Except as otherwise provided in the Memorandum, a delay in payment of the
redemption price shall not affect the redemption but, in the case of a delay of
more than thirty days, interest shall be paid for the period from the due date
until actual payment at a rate which the Directors, after due enquiry, estimate
to be representative of the rates being offered by Class A banks in the Cayman
Islands for thirty day deposits in the same currency.

The Directors may exercise as they think fit the powers conferred on the Company
by Section 37(5) of the Law (payment out of capital) but only if and to the
extent that the redemption could not otherwise be made (or not without making a
fresh issue of shares for this purpose).

Subject as aforesaid, the Directors may determine, as they think fit all
questions that may arise concerning the manner in which the redemption of the
shares shall or may be effected.

No share may be redeemed unless it is fully paid-up.



--------------------------------------------------------------------------------

Rights Attaching to Shares

Subject to the provisions of these Articles, the Memorandum and any resolution
of the Members to the contrary and without prejudice to any special rights
conferred thereby on the holders of any other shares or class of shares, the
share capital of the Company shall be divided into shares of a single class the
holders of which shall:

be entitled to one vote per share;

be entitled to such dividends as the Board may from time to time declare;

in the event of a winding-up or dissolution of the Company, whether voluntary or
involuntary or for the purpose of a reorganization or otherwise or upon any
distribution of capital, be entitled to the surplus assets of the Company; and

generally be entitled to enjoy all of the rights attaching to shares.

Calls on Shares

The Board may make such calls as it thinks fit upon the Members in respect of
any monies (whether in respect of nominal value or premium) unpaid on the shares
allotted to or held by such Members and, if a call is not paid on or before the
day appointed for payment thereof, the Member may at the discretion of the Board
be liable to pay the Company interest on the amount of such call at such rate as
the Board may determine, from the date when such call was payable up to the
actual date of payment. The Board may differentiate between the holders as to
the amount of calls to be paid and the times of payment of such calls.

The Company may accept from any Member the whole or a part of the amount
remaining unpaid on any shares held by him, although no part of that amount has
been called up.

The Company may make arrangements on the issue of shares for a difference
between the Members in the amounts and times of payments of calls on their
shares.

Joint and Several Liability to Pay Calls

The joint holders of a share shall be jointly and severally liable to pay all
calls in respect thereof.

Forfeiture of Shares

If a Member fails to pay any call or installment of a call or to make any
payment required by the terms of issue on the day appointed for payment thereof,
the Board may, at any time thereafter during such time as any part of the call,
installment or payment remains unpaid, give notice requiring payment of so much
of the call, installment or payment as is unpaid, together with any interest
which may have accrued and all expenses that have been incurred by the Company
by reason of such non-payment. Such notice shall name a day (not earlier than
the expiration of fourteen days from the date of giving of the notice) on or
before which the payment required by the notice is to be made, and shall state
that, in the event of non-payment at or before the time appointed the shares in
respect of which such notice was given will be liable to be forfeited.



--------------------------------------------------------------------------------

If the requirements of such notice are not complied with, any such share may at
any time thereafter before the payment of such call and the interest due in
respect thereof be forfeited by a resolution of the Board to that effect, and
such share shall thereupon become the property of the Company and may be
disposed of as the Board shall determine. Without limiting the generality of the
foregoing, the disposal may take place by sale, repurchase, redemption or any
other method of disposal permitted by and consistent with these Articles and the
Law.

A Member whose share or shares have been forfeited as aforesaid shall,
notwithstanding such forfeiture, be liable to pay to the Company all calls owing
on such share or shares at the time of the forfeiture and all interest due
thereon.

The Board may accept the surrender of any shares which it is in a position to
forfeit on such terms and conditions as may be agreed. Subject to those terms
and conditions, a surrendered share shall be treated as if it had been
forfeited.

Share Certificates

Every Member shall be entitled to a certificate under the seal of the Company
(or a facsimile thereof) specifying the number and, where appropriate, the class
of shares held by such Member and whether the same are fully paid up and, if
not, how much has been paid thereon. The Board may by resolution determine,
either generally or in a particular case, that any or all signatures on
certificates may be printed thereon or affixed by mechanical means.

If any share certificate shall be proved to the satisfaction of the Board to
have been worn out, lost, mislaid, or destroyed the Board may cause a new
certificate to be issued and request an indemnity for the lost certificate if it
sees fit.

Share certificates may not be issued in bearer form.

Fractional Shares

Except as otherwise provided in the Memorandum, the Company may issue its shares
in fractional denominations and deal with such fractions to the same extent as
its whole shares and shares in fractional denominations shall have in proportion
to the respective fractions represented thereby all of the rights of whole
shares including (but without limiting the generality of the foregoing) the
right to vote, to receive dividends and distributions and to participate in a
winding-up.



--------------------------------------------------------------------------------

REGISTRATION OF SHARES

Register of Members

The Board shall cause to be kept in one or more books a Register of Members
which may be kept outside the Cayman Islands at such place as the Directors
shall appoint and shall enter therein the following particulars:

the name and address of each Member, the number, and (where appropriate) the
class of shares held by such Member and the amount paid or agreed to be
considered as paid on such shares;

the date on which each person was entered in the Register of Members; and

the date on which any person ceased to be a Member.

Registered Holder Absolute Owner

The Company shall be entitled to treat the registered holder of any share as the
absolute owner thereof and accordingly shall not be bound to recognize any
equitable claim or other claim to, or interest in, such share on the part of any
other person.

No person shall be entitled to recognition by the Company as holding any share
upon any trust and the Company shall not be bound by, or be compelled in any way
to recognize, (even when having notice thereof) any equitable, contingent,
future or partial interest in any share or any other right in respect of any
share except an absolute right to the entirety of the share in the holder. If,
notwithstanding this Article, notice of any trust is at the holder’s request
entered in the Register of Members or on a share certificate in respect of a
share, then, except as aforesaid:

such notice shall be deemed to be solely for the holder’s convenience;

the Company shall not be required in any way to recognize any beneficiary, or
the beneficiary, of the trust as having an interest in the share or shares
concerned;



--------------------------------------------------------------------------------

the Company shall not be concerned with the trust in any way, as to the identity
or powers of the trustees, the validity, purposes or terms of the trust, the
question of whether anything done in relation to the shares may amount to a
breach of trust or otherwise; and

the holder shall keep the Company fully indemnified against any liability or
expense which may be incurred or suffered as a direct or indirect consequence of
the Company entering notice of the trust in the Register of Members or on a
share certificate and continuing to recognize the holder as having an absolute
right to the entirely of the share or shares concerned.

Transfer of Registered Shares

The instrument of transfer of any share shall be in writing and shall be
executed by or on behalf of the transferor and the transferor shall be deemed to
remain the holder of a share until the name of the transferee is entered in the
register in respect thereof.

Such instrument of transfer shall be signed by or on behalf of the transferor
and transferee, provided that, in the case of a fully paid share, the Board may
accept the instrument signed by or on behalf of the transferor alone. The
transferor shall be deemed to remain the holder of such share until the same has
been transferred to the transferee in the Register of Members.

The Board may refuse to recognize any instrument of transfer unless it is
accompanied by the certificate in respect of the shares to which it relates and
by such other evidence as the Board may reasonably require to show the right of
the transferor to make the transfer.

The joint holders of any share may transfer such share to one or more of such
joint holders, and the surviving holder or holders of any share previously held
by them jointly with a deceased Member may transfer any such share to the
executors or administrators of such deceased Member.

Transmission of Registered Shares

In case of the death of a Member, the survivor or survivors where the deceased
was a joint holder, and the legal personal representatives of the deceased where
he was a sole holder, shall be the only persons recognized by the Company as
having any title to his interest in the shares, but nothing herein contained
shall release the estate of any such deceased holder from any liability in
respect of any shares which had been held by him solely or jointly with other
persons.

Any person becoming entitled to a share in consequence of the death or
bankruptcy or liquidation or dissolution of a Member (or in any other way than
by transfer) may, upon such evidence being produced as may from time to time be
required by the Board and subject as hereinafter provided, elect either to be
registered himself as holder of the share or to make such transfer of the share
to such other person nominated by him as the deceased or bankrupt person could
have made and to have such person registered as the transferee thereof, but the
Board shall, in either case, have the same right to decline or suspend
registration as they would have had in the case of a transfer of the share by
that Member before his death or bankruptcy as the case may be. If the person so
becoming entitled shall elect to be registered himself as holder he shall
deliver or send to the Company a notice in writing signed by him stating that he
so elects.



--------------------------------------------------------------------------------

A person becoming entitled to a share by reason of the death or bankruptcy or
liquidation or dissolution of the holder (or in any other case than by transfer)
shall be entitled to the same dividends and other advantages to which he would
be entitled if he were the registered holder of the share, except that he shall
not, before being registered as a Member in respect of the share, be entitled in
respect of it to exercise any right conferred by membership in relation to
meetings of the Company, except that the Board may at any time give notice
requiring any such person to elect either to be registered himself or to
transfer the share and if the notice is not complied with within ninety days the
Board may thereafter withhold payment of all dividends, bonuses or other monies
payable in respect of the share until the requirements of the notice have been
complied with.



--------------------------------------------------------------------------------

ALTERATION OF SHARE CAPITAL

Power to Alter Capital

Subject to the Law and the provisions of the Memorandum, the Company may from
time to time by ordinary resolution alter the conditions of its Memorandum to
increase its share capital by new shares of such amount as it thinks expedient
or, if the Company has shares without par value, increase its share capital by
such number of shares without nominal or par value, or increase the aggregate
consideration for which its shares may be issued, as it thinks expedient.

Subject to the Law and the provisions of the Memorandum, the Company may from
time to time by ordinary resolution alter the conditions of its Memorandum of
Association to:

consolidate and divide all or any of its share capital into shares of larger
amount than its existing shares;

subdivide its shares or any of them into shares of an amount smaller than that
fixed by the Memorandum of Association; or

cancel shares which at the date of the passing of the resolution have not been
taken or agreed to be taken by any person, and diminish the amount of its share
capital by the amount of the shares so cancelled or, in the case of shares
without par value, diminish the number of shares into which its capital is
divided.

For the avoidance of doubt it is declared that paragraph 14.2(a) and (b) above
do not apply if at any time the shares of the Company have no par value.

Subject to the Law and the provisions of the Memorandum, the Company may from
time to time by special resolution reduce its share capital in any way or,
subject to Article 74, alter any conditions of its Memorandum of Association
relating to share capital.



--------------------------------------------------------------------------------

Variation of Rights Attaching to Shares

Except as otherwise provided in the Memorandum, if, at any time, the share
capital is divided into different classes of shares, the rights attached to any
class (unless otherwise provided by the terms of issue of the shares of that
class) may, whether or not the Company is being wound-up, be varied with the
consent in writing of the holders of three-fourths of the issued shares of that
class or with the sanction of a resolution passed by a majority of the votes
cast at a separate general meeting of the holders of the shares of the class at
which meeting the necessary quorum shall be two persons at least holding or
representing by proxy one-third of the issued shares of the class. The rights
conferred upon the holders of the shares of any class issued with preferred or
other rights shall not, unless otherwise expressly provided by the terms of
issue of the shares of that class, be deemed to be varied by the creation or
issue of further shares ranking pari passu therewith.



--------------------------------------------------------------------------------

DIVIDENDS AND CAPITALISATION

Dividends

The Board may, subject to these Articles, the Memorandum and any direction of
the Company in general meeting, declare a dividend to be paid to the Members, in
proportion to the number of shares held by them, and such dividend may be paid
in cash or wholly or partly in specie in which case the Board may fix the value
for distribution in specie of any assets. No unpaid dividend shall bear interest
as against the Company.

Dividends may be declared and paid out of profits of the Company, realised or
unrealised, or from any reserve set aside from profits which the Directors
determine is no longer needed, or not in the same amount. Dividends may also be
declared and paid out of share premium account or any other fund or account
which can be authorised for this purpose in accordance with the Law.

With the sanction of an ordinary resolution of the Company and subject to the
provisions of the Memorandum, the Directors may determine that a dividend shall
be paid wholly or partly by the distribution of specific assets (which may
consist of the shares or securities of any other company) and may settle all
questions concerning such distribution. Without limiting the foregoing
generality, the Directors may fix the value of such specific assets, may
determine that cash payments shall be made to some Members in lieu of specific
assets and may vest any such specific assets in trustees on such terms as the
Directors think fit.

Except as otherwise provided in the Memorandum, the Company may pay dividends in
proportion to the amount paid up on each share where a larger amount is paid up
on some shares than on others.

Except as otherwise provided in the Memorandum, the Board may declare and make
such other distributions (in cash or in specie) to the Members as may be
lawfully made out of the assets of the Company. No unpaid distribution shall
bear interest as against the Company.

The Board may fix any date as the record date for determining the Members
entitled to receive any dividend or other distribution, but, unless so fixed,
the record date shall be the date of the Directors’ resolution declaring same.

Power to Set Aside Profits

The Board may, before declaring a dividend, set aside out of the surplus or
profits of the Company, such sum as it thinks proper as a reserve to be used to
meet contingencies or for equalising dividends or for any other purpose. Pending
application, such sums may be employed in the business of the Company or
invested, and need not be kept separate from other assets of the Company. The
Directors may also, without placing the same to reserve, carry forward any
profit which they decide not to distribute.

Subject to any direction from the Company in general meeting, the Directors may
on behalf of the Company exercise all the powers and options conferred on the
Company by the Law in regard to the Company’s share premium account.

Method of Payment

Any dividend, interest, or other monies payable in cash in respect of the shares
may be paid by cheque or draft sent through the post directed to the Member at
such Member’s address in the Register of Members, or to such person and to such
address as the holder may in writing direct.

In the case of joint holders of shares, any dividend, interest or other monies
payable in cash in respect of shares may be paid by cheque or draft sent through
the post directed to the address of the holder first named in the Register of
Members, or to such person and to such address as the joint holders may in
writing direct. If two or more persons are registered as joint holders of any
shares any one can give an effectual receipt for any dividend paid in respect of
such shares.



--------------------------------------------------------------------------------

The Board may deduct from the dividends or distributions payable to any Member
all monies due from such Member to the Company on account of calls or otherwise.

Capitalisation

The Board may resolve to capitalise any sum for the time being standing to the
credit of any of the Company’s share premium or other reserve accounts or to the
credit of the profit and loss account or otherwise available for distribution by
applying such sum in paying up unissued shares to be allotted as fully paid
bonus shares pro rata to the Members.

The Board may resolve to capitalise any sum for the time being standing to the
credit of a reserve account or sums otherwise available for dividend or
distribution by applying such amounts in paying up in full partly paid or nil
paid shares of those Members who would have been entitled to such sums if they
were distributed by way of dividend or distribution.

MEETINGS OF MEMBERS

Annual General Meetings

The Company may in each year hold a general meeting as its annual general
meeting. The annual general meeting of the Company may be held at such time and
place as the Chairman or any two Directors or any Director and the Secretary or
the Board shall appoint.



--------------------------------------------------------------------------------

Extraordinary General Meetings

General meetings other than annual general meetings shall be called
extraordinary general meetings.

The Chairman or any two Directors or any Director and the Secretary or the Board
may convene an extraordinary general meeting of the Company whenever in their
judgment such a meeting is necessary.

(Reserved)

Notice

At least ten days’ notice of an annual general meeting shall be given to each
Member entitled to attend and vote thereat, stating the date, place and time at
which the meeting is to be held and if different, the record date for
determining Members entitled to attend and vote at the general meeting, and, as
far as practicable, the other business to be conducted at the meeting.

At least ten days’ notice of an extraordinary general meeting shall be given to
each Member entitled to attend and vote thereat, stating the date, place and
time at which the meeting is to be held and the general nature of the business
to be considered at the meeting.

The Board may fix any date as the record date for determining the Members
entitled to receive notice of and to vote at any general meeting of the Company
but, unless so fixed, as regards the entitlement to receive notice of a meeting
or notice of any other matter, the record date shall be the date of despatch of
the notice and, as regards the entitlement to vote at a meeting, and any
adjournment thereof, the record date shall be the date of the original meeting.

A general meeting of the Company shall, notwithstanding that it is called on
shorter notice than that specified in these Articles, be deemed to have been
properly called if it is so agreed by (i) all the Members entitled to attend and
vote thereat in the case of an annual general meeting; and (ii) in the case of
an extraordinary general meeting, by seventy-five percent of the Members
entitled to attend and vote thereat.

The accidental omission to give notice of a general meeting to, or the
non-receipt of a notice of a general meeting by, any person entitled to receive
notice shall not invalidate the proceedings at that meeting.

Giving Notice

A notice may be given by the Company to any Member either by delivering it to
such Member in person or by sending it to such Member’s address in the Register
of Members or to such other address given for the purpose. For the purposes of
this Article, a notice may be sent by letter mail, courier service, cable,
telex, telecopier, facsimile, electronic mail or other mode of representing
words in a legible form.

Any notice required to be given to a Member shall, with respect to any shares
held jointly by two or more persons, be given to whichever of such persons is
named first in the Register of Members and notice so given shall be sufficient
notice to all the holders of such shares.

Any notice shall be deemed to have been served at the time when the same would
be delivered in the ordinary course of transmission and, in proving such
service, it shall be sufficient to prove that the notice was properly addressed
and prepaid, if posted, and the time when it was posted, delivered to the
courier or to the cable company or transmitted by telex, facsimile, electronic
mail, or such other method as the case may be.



--------------------------------------------------------------------------------

Postponement of General Meeting

The Board may postpone any general meeting called in accordance with the
provisions of these Articles provided that notice of postponement is given to
each Member before the time for such meeting. Fresh notice of the date, time and
place for the postponed meeting shall be given to each member in accordance with
the provisions of these Articles.

Participating in Meetings by Telephone

Members may participate in any general meeting by means of such telephone,
electronic or other communication facilities as permit all persons participating
in the meeting to communicate with each other simultaneously and
instantaneously, and participation in such a meeting shall constitute presence
in person at such meeting.

Quorum at General Meetings

At any general meeting of the Company two or more persons present in person and
representing in person or by proxy in excess of 50% of the total issued voting
shares in the Company throughout the meeting (including at least a majority of
the then outstanding Series A Preferred Shares) shall form a quorum for the
transaction of business, provided that if the Company shall at any time have,
only one Member, one Member present in person or by proxy shall form a quorum
for the transaction of business at any general meeting of the Company held
during such time.

If within half an hour from the time appointed for the meeting a quorum is not
present, the meeting shall stand adjourned to the same day one week later, at
the same time and place or to such other day, time or place as the Board may
determine.

Chairman to Preside

Unless otherwise agreed by a majority of those attending and entitled to vote
thereat, the Chairman, if there be one, shall act as chairman at all meetings of
the Members at which such person is present. In his absence a chairman shall be
appointed or elected by those present at the meeting and entitled to vote.



--------------------------------------------------------------------------------

Voting on Resolutions

Subject to the provisions of the Law, the Memorandum and these Articles, any
question proposed for the consideration of the Members at any general meeting
shall be decided by the affirmative votes of a majority of the votes cast in
accordance with the provisions of these Articles and in the case of an equality
of votes the resolution shall fail.

No Member shall be entitled to vote at a general meeting unless such Member has
paid all the calls on all shares held by such Member.

At any general meeting a resolution put to the vote of the meeting shall, in the
first instance, be voted upon by a show of hands and, subject to any rights or
restrictions for the time being lawfully attached to any class of shares and
subject to the provisions of these Articles, every Member present in person and
every person holding a valid proxy at such meeting shall be entitled to one vote
and shall cast such vote by raising his hand.

At any general meeting if an amendment shall be proposed to any resolution under
consideration and the chairman of the meeting shall rule on whether the proposed
amendment is out of order, the proceedings on the substantive resolution shall
not be invalidated by any error in such ruling.

At any general meeting a declaration by the chairman of the meeting that a
question proposed for consideration has, on a show of hands, been carried, or
carried unanimously, or by a particular majority, or lost, and an entry to that
effect in a book containing the minutes of the proceedings of the Company shall,
subject to the provisions of these Articles, be conclusive evidence of that
fact.

Power to Demand a Vote on a Poll

Notwithstanding the foregoing, a poll may be demanded by the Chairman or at
least one Member.

Where a poll is demanded, subject to any rights or restrictions for the time
being lawfully attached to any class of shares, every person present at such
meeting shall have one vote for each share of which such person is the holder or
for which such person holds a proxy and such vote shall be counted by ballot as
described herein, or in the case of a general meeting at which one or more
Members are present by telephone, in such manner as the chairman of the meeting
may direct and the result of such poll shall be deemed to be the resolution of
the meeting at which the poll was demanded and shall replace any previous
resolution upon the same matter which has been the subject of a show of hands. A
person entitled to more than one vote need not use all his votes or cast all the
votes he uses in the same way.

A poll demanded for the purpose of electing a chairman of the meeting or on a
question of adjournment shall be taken forthwith and a poll demanded on any
other question shall be taken in such manner and at such time and place at such
meeting as the chairman of the meeting may direct and any business other than
that upon which a poll has been demanded may be proceeded with pending the
taking of the poll.

Where a vote is taken by poll, each person present and entitled to vote shall be
furnished with a ballot paper on which such person shall record his vote in such
manner as shall be determined at the meeting having regard to the nature of the
question on which the vote is taken, and each ballot paper shall be signed or
initialled or otherwise marked so as to identity the voter and the registered
holder in the case of a proxy. At the conclusion of the poll, the ballot papers
shall be examined and counted by a committee of not less than two Members or
proxy holders appointed by the chairman for the purpose and the result of the
poll shall be declared by the chairman.



--------------------------------------------------------------------------------

Voting by Joint Holders of Shares

In the case of joint holders, the vote of the senior who tenders a vote (whether
in person or by proxy) shall be accepted to the exclusion of the votes of the
other joint holders, and for this purpose seniority shall be determined by the
order in which the names stand in the Register of Members.

Instrument of Proxy

The instrument appointing a proxy shall be in writing and shall be executed
under the hand of the appointor or of his attorney duly authorized in writing,
or, if the appointor is a corporation under the hand of an officer or attorney
duly authorized in that behalf. A proxy need not be a Member of the Company.

The instrument of proxy shall be signed or, in the case of a transmission by
electronic mail, electronically signed in a manner acceptable to the chairman,
by the appointor or by the appointor’s attorney duly authorised in writing, or
if the appointor is a corporation, either under its seal or signed or, in the
case of a transmission by electronic mail, electronically signed in a manner
acceptable to the chairman, by a duly authorised officer or attorney.

A member who is the holder of two or more shares may appoint more than one proxy
to represent him and vote on his behalf.

The decision of the chairman of any general meeting as to the validity of any
appointment of a proxy shall be final.

Representation of Corporate Member

A corporation which is a Member may, by written instrument, authorise such
person or persons as it thinks fit to act as its representative at any meeting
of the Members and any person so authorised shall be entitled to exercise the
same powers on behalf of the corporation which such person represents as that
corporation could exercise if it were an individual Member, and that Member
shall be deemed to be present in person at any such meeting attended by its
authorised representative or representatives.

Notwithstanding the foregoing, the chairman of the meeting may accept such
assurances as he thinks fit as to the right of any person to attend and vote at
general meetings on behalf of a corporation which is a Member,

Adjournment of General Meeting

The chairman of a general meeting may, with the consent of the Members at any
general meeting at which a quorum is present, and shall if so directed by the
meeting, adjourn the meeting. Unless the meeting is adjourned to a specific
date, place and time announced at the meeting being adjourned, fresh notice of
the date, place and time for the resumption of the adjourned meeting shall be
given to each Member entitled to attend and vote thereat in accordance with
these Articles and/or the Memorandum.



--------------------------------------------------------------------------------

Written Resolutions

Anything which may be done by ordinary resolution of the Company in general
meeting or by ordinary resolution of a meeting of any class of the Members may,
without a meeting and without any previous notice being required, be done by
resolution in writing signed by, or in the case of a Member that is a
corporation whether or not a company within the meaning of the Law, on behalf
of, the holders of a majority of the shares of the class who at the date of the
resolution would be entitled to attend the meeting and vote on the resolution,
including all of the then outstanding Series A Preferred Shares.

A resolution in writing may be signed by, or in the case of a Member that is a
corporation whether or not a company within the meaning of the Law, on behalf
of, the Members, or the Members of the relevant class thereof, in as many
counterparts as may be necessary.

A resolution in writing made in accordance with this Article is as valid as if
it had been passed by the Company in general meeting or by a meeting of the
relevant class of Members, as the case may be, and any reference in any Article
to a meeting at which a resolution is passed or to Members voting in favour of a
resolution shall be construed accordingly.

A resolution in writing made in accordance with this Article shall constitute
minutes for the purposes of the Law.

For the purposes of this Article, the date of the resolution is the date when
the resolution is signed by, or in the case of a Member that is a corporation
whether or not a company within the meaning of the Law, on behalf of, the last
Member to sign and any reference in any Article to the date of passing of a
resolution is, in relation to a resolution made in accordance with this Article,
a reference to such date.

Directors Attendance at General Meetings

The Directors of the Company shall be entitled to receive notice of, attend and
be heard at any general meeting.

DIRECTORS AND OFFICERS

Election of Directors

There shall be no shareholding qualification for Directors.

Subject to the Memorandum, the Directors may from time to time appoint any
person to be a Director, either to fill a casual vacancy or as an addition to
the existing Directors, subject to any upper limit on the number of Directors
prescribed pursuant to this Article.

Subject to the Memorandum, the Company may from time to time by ordinary
resolution appoint any person to be a Director.

Number of Directors

The Board shall consist of not less than one Director or such number in excess
thereof as the Board may determine.

Term of Office of Directors

An appointment of a Director may be on terms that the Director shall
automatically retire from office (unless he has sooner vacated office) at the
next or a subsequent annual general meeting or upon any specified event or after
any specified period; but no such term shall be implied in the absence of
express provision.

Alternate Directors

A Director may at any time appoint any person (including another Director) to be
his Alternate Director and may at any time terminate such appointment. An
appointment and a termination of appointment shall be by notice in writing
signed by the Director and deposited at the Registered Office or delivered at a
meeting of the Directors.



--------------------------------------------------------------------------------

The appointment of an Alternate Director shall determine on the happening of any
event which, if he were a Director, would cause him to vacate such office or if
his appointor ceases for any reason to be a Director.

An Alternate Director shall be entitled to receive notices of meetings of the
Directors and shall be entitled to attend and vote as a Director at any such
meeting at which his appointor is not personally present and generally at such
meeting to perform all the functions of his appointor as a Director; and for the
purposes1 of the proceedings at such meeting these Articles shall apply as if he
(instead of his appointor) were a Director, save that he may not himself appoint
an Alternate Director or a proxy.

If an Alternate Director is himself a Director or attends a meeting of the
Directors as the Alternate Director of more than one Director, his voting rights
shall be cumulative.

Unless the Directors determine otherwise, an Alternate Director may also
represent his appointor at meetings of any committee of the Directors on which
his appointor serves; and the provisions of this Article shall apply equally to
such committee meetings as to meetings of the Directors.

If so authorised by an express provision in his notice of appointment, an
Alternate Director may join in a written resolution of the Directors adopted
pursuant to these Articles and his signature of such resolution shall be as
effective as the signature of his appointor.

Save as provided in these Articles an Alternate Director shall not, as such,
have any power to act as a Director or to represent his appointor and shall not
be deemed to be a Director for the purposes of these Articles.

A Director who is not present at a meeting of the Directors, and whose Alternate
Director (if any) is not present at the meeting, may be represented at the
meeting by a proxy duly appointed, in which event the presence and vote of the
proxy shall be deemed to be that of the Director. All the provisions of these
Articles regulating the appointment of proxies by Members shall apply equally to
the appointment of proxies by Directors.

Removal of Directors

Subject to the Memorandum and subject to any special rights conferred on the
holder(s) of any existing shares or class of shares, the Company may from time
to time by ordinary resolution remove any Director from office, whether or not
appointing another in his stead.



--------------------------------------------------------------------------------

Vacancy in the Office of Director

The office of Director shall be vacated if the Director:

is removed from office pursuant to these Articles;

dies or becomes bankrupt, or makes any arrangement or composition with his
creditors generally;

is or becomes of unsound mind or an order for his detention is made under the
Mental Health Law of the Cayman Islands or any analogous law of a jurisdiction
outside the Cayman Islands, or dies; or

resigns his office by notice in writing to the Company.

Remuneration of Directors

The remuneration (if any) of the Directors shall, subject to any direction that
may be given by the Company in general meeting, be determined by the Directors
as they may from time to time determine and shall be deemed to accrue from day
to day. The Directors may also be paid all travel, hotel and other expenses
properly incurred by them in attending and returning from the meetings of the
Board, any committee appointed by the Board, general meetings of the Company, or
in connection with the business of the Company or their duties as Directors
generally.

Defect in Appointment of Director

All acts done in good faith by the Board or by a committee of the Board or by
any person acting as a Director shall, notwithstanding that it be afterwards
discovered that there was some defect in the appointment of any Director or
person acting as aforesaid, or that they or any of them were disqualified, be as
valid as if every such person had been duly appointed and was qualified to be a
Director.

Directors to Manage Business

The business of the Company shall be managed and conducted by the Board. In
managing the business of the Company, the Board may exercise all such powers of
the Company as are not, by the Law or by these Articles, required to be
exercised by the Company in general meeting subject, nevertheless, to these
Articles, the provisions of the Law and to such directions as may be prescribed
by the Company in general meeting.

Powers of the Board of Directors

Without limiting the generality of Article 45 and subject to the Memorandum, the
Board may:

appoint, suspend, or remove any manager, secretary, clerk, agent or employee of
the Company and may fix- their remuneration and determine their duties;



--------------------------------------------------------------------------------

exercise all the powers of the Company to borrow money and to mortgage or charge
its undertaking, property and uncalled capital, or any part thereof, and may
issue debentures, debenture stock and other securities whether outright or as
security for any debt, liability or obligation of the Company or any third
party;

appoint one or more Directors to the office of managing director or chief
executive officer of the Company, who shall, subject to the control of the
Board, supervise and administer all of the general business and affairs of the
Company;

appoint a person to act as manager of the Company’s day-to-day business and may
entrust to and confer upon such manager such powers and duties as it deems
appropriate for the transaction or conduct of such business;



--------------------------------------------------------------------------------

by power of attorney, appoint any company, firm, person or body of persons,
whether nominated directly or indirectly by the Board, to be an attorney of the
Company for such purposes and with such powers, authorities and discretions (not
exceeding those vested in or exercisable by the Board) and for such period and
subject to such conditions as it may think fit and any such power of attorney
may contain such provisions for the protection and convenience of persons
dealing with any such attorney as the Board may think fit and may also authorise
any such attorney to sub-delegate all or any of the powers, authorities and
discretions so vested in the attorney. Such attorney may, if so authorised under
the seal of the Company, execute any deed or instrument under such attorney’s
person seal with the same effect as the affixation of the seal of the Company;

procure that the Company pays all expenses incurred in promoting and
incorporating the Company;



--------------------------------------------------------------------------------

delegate any of its powers (including the power to sub-delegate) to a committee
of one or more persons appointed by the Board and every such committee shall
conform to such directions as the Board shall impose on them. Subject to. any
directions or regulations made by the Directors for this purpose, the meetings
and proceedings of any such committee shall be governed by the provisions of
these Articles regulating the meetings and proceedings of the Board, including
provisions for written resolutions;

delegate any of its powers (including the power to sub-delegate) to any person
on such terms and in such manner as the Board sees fit;

present any petition and make any application in connection with the liquidation
or reorganisation of the Company;

in connection with the issue of any share, pay such commission and brokerage as
may be permitted by law; and

authorise any company, firm, person or body of persons to act on behalf of the
Company for any specific purpose and in connection therewith to execute any
agreement, document or instrument on behalf of the Company.



--------------------------------------------------------------------------------

Register of Directors and Officers

The Board shall cause to be kept in one or more books at the registered office
of the Company a Register of Directors and Officers in accordance with the Law
and shall enter therein the following particulars with respect to each Director
and Officer:

first name and surname; and

address.

The Board shall, within the period of thirty days from the occurrence of:

any change among its Directors and Officers; or

any change in the particulars contained in the Register of Directors and
Officers,

cause to be entered on the Register of Directors and Officers -the particulars
of such change and the date on which such change occurred, and shall notify the
Registrar of Companies of any such change that takes place.

Officers

The Officers shall consist of a Secretary and such additional Officers as the
Board may determine all of whom shall be deemed to be Officers for the purposes
of these Articles.

Appointment of Officers

The Secretary (and additional Officers, if any) shall be appointed by the Board
from time to time.

Duties of Officers

The Officers shall have such powers and perform such duties in the management,
business and affairs of the Company as may be delegated to them by the Board
from time to time.

Remuneration of Officers

The Officers shall receive such remuneration as the Board may determine.



--------------------------------------------------------------------------------

Conflicts of Interest

Any Director, or any Director’s firm, partner or any company with whom any
Director is associated, may act in any capacity for, be employed by or render
services to the Company and such Director or such Director’s firm, partner or
company shall be entitled to remuneration as if such Director were not a
Director. Nothing herein contained shall authorise a Director or Director’s
firm, partner or company to act as Auditor to the Company.

A Director who is directly or indirectly interested in a contract or proposed
contract or arrangement with the Company shall declare the nature of such
interest as required by law.

Notwithstanding a declaration being made pursuant to this Article, a Director
may not vote in respect of any contract or proposed contract or arrangement in
which such Director is interested and may not be counted in the quorum for such
meeting.

Indemnification and Exculpation of Directors and Officers

The Directors and Officers of the Company and any trustee for the time being
acting in relation to any of the affairs of the Company and every former
director, officer and their respective heirs, executors, administrators, and
personal representatives (each of which persons being referred to in this
Article as an “indemnified party”) shall be indemnified and secured harmless out
of the assets of the Company from and against all actions, costs, charges,
losses, damages and expenses which they or any of them shall or may incur or
sustain by or by reason of any act done, concurred in or omitted in or about the
execution of their duty, or supposed duty, or in their respective offices or
trusts, and no indemnified party shall be answerable for the acts, receipts,
neglects or defaults of the others of them or for joining in any receipts for
the sake of conformity, or for any bankers or other persons with whom any moneys
or effects belonging to the Company shall or may be lodged or deposited for safe
custody, or for insufficiency or deficiency of any security upon which any
moneys of or belonging to the Company shall be placed out on or invested, or for
any other loss, misfortune or damage which may happen in the execution of their
respective offices or trusts, or in relation thereto, PROVIDED THAT this
indemnity shall not extend to any matter in respect of any fraud or dishonesty
which may attach to any of the said persons. Each Member agrees to waive any
claim or right of action such Member might have, whether individually or by or
in the right of the Company, against any Director or Officer on account of any
action taken by such Director or Officer, or the failure of such Director or
Officer to take any action in the performance of his duties with or for the
Company, PROVIDED THAT such waiver shall not extend to any matter in respect of
any fraud or dishonesty which may attach to such Director or Officer.

The Company may purchase and maintain insurance for the benefit of any Director
or Officer of the Company against any liability incurred by him in his capacity
as a Director or Officer of the Company or indemnifying such Director or Officer
in respect of any loss arising or liability attaching to him by virtue of any
rule of law in respect of any negligence, default, breach of duty or breach of
trust of which the Director or Officer may be guilty in relation to the Company
or any subsidiary thereof.

MEETINGS OF THE BOARD OF DIRECTORS

Board Meetings

Unless otherwise determined by the vote of a majority of the Directors
(including at least one (1) Series A Director) then in office, the Board shall
meet at least quarterly in accordance with an agreed-upon schedule. Subject to
the Memorandum. A resolution put to the vote at a meeting of the Board shall be
carried by the affirmative votes of a majority of the votes cast and in the case
of an equality of votes the resolution shall fail.



--------------------------------------------------------------------------------

Notice of Board Meetings

A Director may, and the Secretary on the requisition of a Director shall, at any
time summon a meeting of the Board. At least ten days’ notice of a meeting of
the Board shall be given to each Director stating the date, place and time at
which the meeting is to be held, and, as far as practicable, the business to be
conducted at such meeting. Notice of a meeting shall be deemed to be duly
communicated or sent to such Director by post, cable, telex, telecopier,
facsimile, electronic mail or other mode of representing words in a legible form
at such Director’s last known address or any other address given by such
Director to the Company for this purpose. Notice of a meeting of the Board may
not be given to a Director verbally.

Participation in Meetings by Telephone

Directors may participate in any meeting of the Board by means of such
telephone, electronic or other communication facilities as permit all persons
participating in the meeting to communicate with each other simultaneously and
instantaneously, and participation in such a meeting shall constitute presence
in person at such meeting.

Quorum at Board Meetings

The quorum necessary for the transaction of business at a meeting of the Board
shall be three (3) Directors (including at least one (1) Series A Director),
provided that if there is only one or two Directors for the time being in office
the quorum shall be one or two, as applicable.

Board to Continue in the Event of Vacancy

The Board may act notwithstanding any vacancy in its number.

Chairman to Preside

Unless otherwise agreed by a majority of the Directors attending, the Chairman,
if there be one, shall act as chairman at all meetings of the Board at which
such person is present. In his absence a chairman shall be appointed or elected
by the Directors present at the meeting.

Written Resolutions

Anything which may be done by resolution of the Directors may, without a meeting
and without any previous notice being required, be done by resolution in writing
signed by, or in the case of a Director that is a corporation whether or not a
company within the meaning of the Law, on behalf of, all the Directors.

A resolution in writing may be signed by, or in the case of a Director that is a
corporation whether or not a company within the meaning of the Law, on behalf
of, all the Directors in as many counterparts as may be necessary.

A resolution in writing made in accordance with this Article is as valid as if
it had been passed by the Directors in a directors’ meeting, and any reference
in any Article to a meeting at which a resolution is passed or to Directors
voting in favour of a resolution shall be construed accordingly.

A resolution in writing made in accordance with this Article shall constitute
minutes for the purposes of the Law.

For the purposes of this Article, the date of the resolution is the date when
the resolution is signed by, or in the case of a Director that is a corporation
whether or not a company within the meaning of the Law, on behalf of, the last
Director to sign (or Alternate Director to sign if so authorised under Article
40.6), and any reference in any Article to the date of passing of a resolution
is, in relation to a resolution made in accordance with this Article, a
reference to such date.



--------------------------------------------------------------------------------

Validity of Prior Acts of the Board

No regulation or alteration to these Articles made by the Company in general
meeting shall invalidate any prior act of the Board which would have been valid
if that regulation or alteration had not been made.

CORPORATE RECORDS

Minutes

The Board shall cause minutes to be duly entered in books provided for the
purpose:

of all elections and appointments of Officers;



--------------------------------------------------------------------------------

of the names of the Directors present at each meeting of the Board and of any
committee appointed by the Board; and

of all resolutions and proceedings of general meetings of the Members, meetings
of the Board, meetings of managers and meetings of committees appointed by the
Board.

Register of Mortgages and Charges

The Directors shall cause to be kept the Register of Mortgages and Charges
required by the Law.

The Register of Mortgages and Charges shall be open to inspection in accordance
with the Law, at the office of the Company on every business day in the Cayman
Islands, subject to such reasonable restrictions as the Board may impose, so
that not less than two hours in each such business day be allowed for
inspection.

Form and Use of Seal

The Seal shall only be used by the authority of the Directors or of a committee
of the Directors authorised by the Directors in that behalf; and, until
otherwise determined by the Directors, the Seal shall be affixed in the presence
of a Director or the Secretary or an assistant secretary or some other person
authorised for this purpose by the Directors or the committee of Directors.

Notwithstanding the foregoing, the Seal may without further authority be affixed
by way of authentication to any document required to be filed with the Registrar
of Companies in the Cayman Islands, and may be so affixed by any Director,
Secretary or assistant secretary of the Company or any other person or
institution having authority to file the document as aforesaid.

The Company may have one or more duplicate Seals, as permitted by the Law; and,
if the Directors think fit, a duplicate Seal may bear on its face of the name of
the country, territory, district or place where it is to be issued.



--------------------------------------------------------------------------------

ACCOUNTS

Books of Account

The Board shall cause to be kept proper records of account with respect to all
transactions of the Company and in particular with respect to:

all sums of money received and expended by the Company and the matters in
respect of which the receipt and expenditure relates;

all sales and purchases of goods by the Company; and

all assets and liabilities of the Company.

Such records of account shall be kept and proper books of account shall not be
deemed to be kept with respect to the matters aforesaid if there are not kept,
at such place as the Board thinks fit, such books as are necessary to give a
true and fair view of the state of the Company’s affairs and to explain its
transactions.

No Member (not being a Director) shall have any right of inspecting any account
or book or document of the Company.

Financial Year End

The financial year end of the Company shall be 31st December in each year but,
subject to any direction of the Company in general meeting, the Board may from
time to time prescribe some other period to be the financial year, provided that
the Board may not without the sanction of an ordinary resolution prescribe or
allow any financial year longer than eighteen months.

AUDITS

Audit

Nothing in these Articles shall be construed as making it obligatory to appoint
Auditors.

Appointment of Auditors

The Company may in general meeting appoint Auditors to hold office for such
period as the Members may determine.

Whenever there are no Auditors appointed as aforesaid the Directors may appoint
Auditors to hold office for such period as the Directors may determine or
earlier removal from office by the Company in general meeting.

The Auditor may be a Member but no Director, Officer or employee of the Company
shall, during his continuance in office, be eligible to act as an Auditor of the
Company.

Remuneration of Auditors

Unless fixed by the Company in general meeting the remuneration of the Auditor
shall be as determined by the Directors.



--------------------------------------------------------------------------------

Duties of Auditor

The Auditor shall make a report to the Members on the accounts examined by him
and on every set of financial statements laid before the Company in general
meeting, or circulated to Members, pursuant to this Article during the Auditor’s
tenure of office.

Access to Records

The Auditor shall at all reasonable times have access to the Company’s books,
accounts and vouchers and shall be entitled to require from the Company’s
Directors and Officers such information and explanations as the Auditor thinks
necessary for the performance of the Auditor’s duties and, if the Auditor fails
to obtain all the information and explanations which, to the best of his
knowledge and belief, are necessary for the purposes of their audit, he shall
state that fact in his report to the Members.

The Auditor shall be entitled to attend any general meeting at which any
financial statements which have been examined or reported on by him are to be
laid before the Company and to make any statement or explanation he may desire
with respect to the financial statements.

VOLUNTARY WINDING-UP AND DISSOLUTION

Winding-Up

The Company may be voluntarily wound-up by a special resolution of the Members.

If the Company shall be wound up the liquidator may, with the sanction of a
special resolution, divide amongst the Members in specie or in kind the whole or
any part of the assets of the Company (whether they shall consist of property of
the same kind or not) and may, for such purpose, set such value as he deems fair
upon any property to be divided as aforesaid and may determine how such division
shall be carried out as between the Members or different classes of Members. The
liquidator may, with the like sanction, vest the whole or -any part of such
assets in the trustees upon such trusts for the benefit of the Members as the
liquidator shall think fit, but so that no Member shall be compelled to accept
any shares or other securities or assets whereon there is any liability.

CHANGES TO CONSTITUTION

Changes to Articles

Subject to the Law and to the conditions contained in the Memorandum, the
Company may, by special resolution, alter or add to its Articles.

Changes to the Memorandum of Association

Subject to the Law and to the conditions contained in the Memorandum, the
Company may from time to time by special resolution alter its Memorandum of
Association with respect to any objects, powers or other matters specified
therein.

Discontinuance

The Board may exercise all the powers of the Company to transfer by way of
continuation the Company to a named country or jurisdiction outside the Cayman
Islands pursuant to the Law.